EXHIBIT 10.1 

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (“Agreement”), dated April 2, 2019 (the “Effective
Date”), is by and between TPT Global Tech, Inc., a Florida corporation having
its principal offices located at 501 West Broadway, Suite 800, San Diego,
California 92101 (“Purchaser”) and SpeedConnect LLC (“Seller”), a Michigan
limited liability company, having its principal offices located at 455 North
Main Street, Frankenmuth, Michigan 48734. Seller and Purchaser each referred to
herein as a “Party”, and collectively the “Parties”.

 

WHEREAS, Seller is engaged in the business of, among other things, providing
wireless broadband internet services to residential and business customers (the
“Business”); and

 

WHEREAS, Seller wishes to sell and assign to Purchaser, and Purchaser wishes to
purchase and assume from Seller substantially all of the assets and certain
liabilities of the Business (other than the Spectrum Assets as defined herein),
subject to the terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

ARTICLE I

ADDITIONAL DEFINITIONS

 

1.1.            Defined Terms. Terms used in this Agreement have the meanings
assigned to them in Schedule 1.1 of the Disclosure Schedules.

 

ARTICLE II

PURCHASE AND SALE

 

2.1       Purchase and Sale of Assets. Subject to the terms and conditions set
forth herein, at the Closing, with the exception of the Excluded Assets, Seller
shall sell, assign, transfer, convey and deliver to Purchaser, and Purchaser
shall purchase from Seller, free and clear of all Encumbrances, all of Seller's
right, title and interest in, to and under all of the assets, properties and
rights of Seller, to the extent that such assets, properties and rights exist as
of the Closing Date and relate to the Business (collectively, the “Purchased
Assets”), including, without limitation, the following:

 

(a)       all of Seller’s rights and interests to its customer lists and
relationships, including, without limitation, those listed on Schedule 2.1(a);

 

(b)       all accounts receivables, all customer deposits, and all pre-paid
items;

 

(c)       all of Seller’s inventory, equipment and other tangible assets used in
connection with the Business, including without limitation, all trucks,
vehicles, transmitters, receivers, customers’ premises equipment, modems,
antennas, cell site equipment, interconnection

1 

 

back haul and data transport equipment, routers, switches, servers and other
tangible assets, together with all warranties and guarantees of manufacturers,
sellers or suppliers pertaining to the foregoing (to the extent assignable),
including, without limitation, those listed on Schedule 2.1(c);

 

(d)       all intangible assets used in connection with the Business, including
without limitation, all websites and website domain rights, telephone numbers,
email addresses, software rights, software licenses, and technology used in
connection with the Business, together with all United States of America and
foreign patents and patent applications (whether utility, design, or plant
product), registered and unregistered trademarks, service marks, trade names
(including, without limitation, the trade name “SpeedConnect”) and all
derivatives thereof, logos, brands, business identifies, e-mail addresses,
private labels, trade dress (including all goodwill and reputation symbolized by
any of the foregoing), rights of publicity, processes, designs, inventions,
registered and unregistered copyrights and copyright applications, know-how, and
trade secrets, all rights with respect to the foregoing, and all other
proprietary rights that Seller owns, licenses, uses, or possesses the right to
use with respect to the conduct of the Business;

 

(e)       all of Seller’s rights under all Contracts, whether written or oral,
which relate to the Business (other than the Excluded Assets) (the “Assumed
Contracts”), and which are listed on Schedule 2.1(e);

 

(f)       all records, books, manuals and operating data of Seller relating to
the Business (provided, however, Seller shall be able to maintain copies thereof
for its records);

 

(g)       all Permits and licenses used in the Business (to the extent
transferable); provided, however, with respect to those certain point to point
licenses set forth on Schedule 2.1(g) (the “PTP Licenses”), such PTP Licenses
will not be assigned, transferred and conveyed to Purchaser until the later of
(i) the termination or expiration of the Management Agreement, and (ii) the
receipt of all required consents and approvals with respect thereto, including,
without limitation, the consents of the licensors thereunder (to the extent
required) and the approval of the FCC;

 

(h)       all software, data, access codes and passwords used in or related to
the Business; and

 

(i)       all other assets of Seller (which are not Excluded Assets) which
relate to or are used in connection with the operation of the Business.

 

2.2       Excluded Assets. Purchaser expressly understands and agrees that it is
not purchasing or acquiring, and Seller is not selling or assigning the
following assets or properties of Seller, (the “Excluded Assets”):

 

(a)       those specific assets, properties, and rights of Seller set forth on
Schedule 2.2(a);

 

(b)       the Spectrum Assets;

 

2 

 

(c)       all cash and cash equivalents, bank accounts and equity interest of
Seller;

 

(d)       all insurance policies of Seller and all rights to applicable claims
and proceeds thereunder;

 

(e)       all Tax assets of Seller (including any Tax refunds and prepayments);

 

(f)       all rights to any action, suit or claim of any nature available to or
being pursued by Seller, whether arising by way of counterclaim or otherwise;
and

 

(g)       the rights that accrue or will accrue to Seller under the Transaction
Documents.

 

2.3       Assumed Liabilities. Subject to the terms and conditions set forth
herein, Purchaser shall assume and agree to pay, perform and discharge when due
the following liabilities and obligations of Seller arising out of or relating
to the Business or the Purchased Assets (collectively, the “Assumed
Liabilities”):

 

(a)       all accounts payable of Seller to the extent the same are part of the
Working Capital calculation set forth in Section 2.6;

 

(b)       all liabilities and obligations arising under or relating to the
Purchased Assets, including without limitation the Assumed Contracts, to the
extent arising on or after the Closing Date; and

 

(c)       all liabilities and obligations arising out of or relating to
Purchaser’s ownership and operation of the Business and the Purchased Assets on
or after the Closing Date.

 

2.4       Excluded Liabilities. Purchaser shall not assume and shall not be
responsible to pay, perform or discharge any liabilities or obligations of
Seller other than the Assumed Liabilities (collectively, the “Excluded
Liabilities”), including, without limitation:

 

(a)       any liabilities or obligations of Seller set forth on Schedule 2.4;

 

(b)       all liabilities or obligations arising under the Spectrum Assets; and

 

(c)       all liabilities arising prior to the Closing Date that are not Assumed
Liabilities.

 

2.5       Purchase Price.

 

(a)       The aggregate purchase price for the Purchased Assets shall be Two
Million and 00/100 Dollars ($2,000,000.00) (the “Preliminary Purchase Price”),
plus the assumption of the Assumed Liabilities, plus or minus the Working
Capital adjustment, if any, provided for in Section 2.6 (collectively, the
“Purchase Price”), payable as follows:

 

3 

 

i.       Five Hundred Thousand and 00/100 Dollars ($500,000.00) shall be paid by
Purchaser to Seller as a deposit by wire transfer of immediately available funds
to an account designated in writing by Seller concurrently with the execution of
this Agreement (the “Deposit”), and said Deposit shall be held by Seller and
applied to the Purchase Price upon Closing (as hereinafter defined), except as
hereinafter provided. The Deposit shall be promptly refunded to the Purchaser in
the event this Agreement is terminated for any reason or not consummated by the
Outside Closing Date; provided, however, notwithstanding the foregoing, the
Deposit shall not be refunded to Purchaser and shall be forfeited by Purchaser
(and thereby retained by Seller) if the Seller terminates this Agreement
pursuant to Sections 9.1(b)(i), (ii) or (iv) hereof.

 

ii.       The Preliminary Purchase Price (less the Deposit) shall be paid by
Purchaser to Seller on the Closing Date as follows:

 

A.       Five Hundred Thousand and 00/100 Dollars ($500,000.00) shall be paid by
Purchaser to Seller on the Closing Date by wire transfer of immediately
available funds to an account designated in writing by Seller; and

 

B.       Purchaser shall execute and deliver to Seller on the Closing Date a
promissory note in the principal amount of One Million and 00/100 Dollars in the
form attached hereto as Exhibit F (the “Promissory Note”), which Promissory Note
shall provide for the payment of such principal amount, together with interest
thereon at the rate of ten (10%) percent per annum, in two (2) equal
installments of principal in the amount of Five Hundred Thousand and 00/100
Dollars ($500,000.00) each, plus accrued and unpaid interest thereon, payable on
those dates which are thirty (30) and sixty (60) days following the Closing. The
Purchaser’s obligations under the Promissory Note (and the Purchaser’s
obligations under Section 7.6 hereof) shall be secured by a first lien and
security interest on all of the assets of the Purchaser pursuant to a Security
Agreement in the form attached hereto as Exhibit G (the “Security Agreement”).
The Purchaser’s obligations under the Promissory Note shall also be personally
guaranteed by Stephen J. Thomas, III pursuant to that certain Guarantee in the
form attached hereto as Exhibit H (the “Guaranty”).

 

2.6        Working Capital Adjustment.

(a)         It is hereby agreed and understood that the Preliminary Purchase
Price is based, in part, on the Seller having an aggregate Working Capital equal
to the Working Capital Target on the Closing Date. Accordingly, the Preliminary
Purchase Price is to be adjusted pursuant to the procedures set forth herein if
it is determined that, as of the Closing Date, the aggregate Working Capital is
(or was) greater or less than the Working Capital Target.

(b)         As soon as practicable, but in no event later than sixty (60) days
after the Closing Date, Purchaser will prepare and deliver to Seller a draft
consolidated balance sheet (the “Draft Closing Date Balance Sheet”) for the
Business as of the close of business on the Closing Date, together with
reasonable documentary support for all of the items set forth in the Draft
Closing Date Balance Sheet. Purchaser will prepare the Draft Closing Date
Balance Sheet, which

4 

 

shall be prepared in accordance with GAAP and in a manner consistent with
Schedule 2.6(b). The Draft Closing Balance Sheet shall set forth Purchaser’s
position with respect to (A) the actual amount of Working Capital of the
Business on the Closing Date (the “Final Working Capital”), (B) the amount by
which the Final Working Capital either (1) exceeds the Working Capital Target
(such amount, the “Final Working Capital Excess”) or (2) is less than the
Working Capital Target (such amount, the “Final Working Capital Shortfall”) and
(C) a revised calculation of the Purchase Price based on the Final Working
Capital. Following delivery of the Draft Closing Date Balance Sheet, Purchaser
shall promptly provide to Seller access to or copies of all books and records
and underlying documents and other information as Seller shall reasonably
request from time to time in connection with Seller’s review of the Draft
Closing Date Balance Sheet.

(c)         If Seller has any objections to the Draft Closing Date Balance Sheet
(including any objections to Purchaser’s calculation of Final Working Capital,
the Final Working Capital Excess or Final Working Capital Shortfall, as
applicable, or the revised calculation of the Purchase Price), Seller shall
deliver a detailed statement describing its objections to Purchaser within
thirty (30) days after receiving the Draft Closing Date Balance Sheet. Purchaser
and Seller shall use reasonable efforts to resolve any such objections
themselves. If Purchaser and Seller do not reach a final resolution within
thirty (30) days after Purchaser has received the statement of objections, the
dispute shall be resolved in accordance with Section 2.7. If Seller does not
deliver to Purchaser such notice of objection within such twenty (20)-day
period, the Draft Closing Date Balance Sheet shall be deemed to have been
accepted and agreed to by Seller in the form in which it was delivered and the
amount of the Final Working Capital shall be final and binding upon the parties.
The “Closing Date Balance Sheet” shall mean the Draft Closing Date Balance Sheet
together with any revisions thereto, if any, as finally resolved pursuant
hereto, and the term “Closing Date Working Capital” shall mean the amount of
Working Capital as finally resolved pursuant hereto.

(d)         If the Closing Date Balance Sheet indicates an underpayment to
Seller at the Closing (including due to the Final Working Capital exceeding the
Estimated Working Capital) (such amount by which Seller was underpaid, the
“Working Capital Excess”), Purchaser shall, within ten (10) days of such final
determination, pay an aggregate amount equal to the Working Capital Excess to
Seller by wire transfer of immediately available funds.

(e)         If the Closing Date Balance Sheet indicates an overpayment to Seller
at the Closing (including due to the Final Working Capital being less than the
Estimated Working Capital) (such amount by which Seller was overpaid, the
“Working Capital Shortfall”), Seller shall, within ten (10) days of such final
determination, pay an aggregate amount equal to the Working Capital Shortfall to
Purchaser by wire transfer of immediately available funds.

2.7       Dispute Procedures.

(a)            In the event of any continued dispute or objection pursuant to
Section 2.6, Purchaser and Seller shall engage Plante Moran, or if such firm is
unable or unwilling to perform services pursuant to this Section 2.7, such other
national or regional independent certified public accounting firm as Purchaser
and Seller may mutually agree (the “Accounting Firm”).

5 

 

(b)            The Accounting Firm shall, as promptly as possible, but in any
event within thirty (30) days after the date of its engagement, resolve any
remaining objections. The Accounting Firm shall be bound by the provisions of
this Agreement and may not revise any element of the Draft Closing Balance Sheet
that is not being disputed or assign a value to any disputed element greater
than the greatest value for such item claimed by either Purchaser or Seller or
less than the smallest value for such item claimed by either Party. The
determination of the Accounting Firm shall be set forth in writing and shall be
conclusive and binding upon the Purchaser and Seller. Purchaser and Seller shall
promptly revise the Draft Closing Date Balance Sheet as appropriate to reflect
the resolution of any objections thereto pursuant to this Section 2.7.

(c)            In the event Purchaser and Seller submit any unresolved
objections to the Accounting Firm for resolution as provided in herein,
Purchaser and Seller shall share responsibility for the fees and expenses of the
Accounting Firm as follows:

i.                        if the Accounting Firm resolves all of the remaining
objections in favor of Purchaser (the Final Working Capital so determined is
referred to herein as the “Low Value”), Seller shall be responsible for all of
the fees and expenses of the Accounting Firm;

ii.                        if the Accounting Firm resolves all of the remaining
objections in favor of Seller (the Final Working Capital or Contingent Payment,
as applicable, so determined is referred to herein as the “High Value”),
Purchaser shall be responsible for all of the fees and expenses of the
Accounting Firm; and

iii.                        if the Accounting Firm resolves some of the
remaining objections in favor of Purchaser and some objections in favor of
Seller (the Final Working Capital so determined by the Accounting Firm or by
agreement of Purchaser and Seller is referred to herein as the “Actual Value”),
Seller shall be responsible for that fraction of the fees and expenses of the
Accounting Firm equal to (x) the difference between the High Value and the
Actual Value over (y) the difference between the High Value and the Low Value,
and Purchaser shall be responsible for the remainder of the fees and expenses.

2.8       Allocation of Purchase Price. The allocation of the Purchase Price
among the Purchased Assets shall be as set forth on Schedule 2.6 attached hereto
(the “Allocation Schedule”). Seller and Purchaser agree to file their respective
IRS Forms 8594 and all federal, state and local Tax Returns in accordance with
the Allocation Schedule.

 

2.9       Management Agreement. At the Closing, the Purchaser and Seller shall
enter into the Management Agreement in the form of Exhibit E attached hereto
(“Management Agreement”).

 

2.10       Non-assignable Assumed Contracts. Notwithstanding anything to the
contrary in this Agreement, to the extent that the sale, assignment, transfer,
conveyance or delivery, or attempted sale, assignment, transfer, conveyance or
delivery, to Purchaser of any Assumed Contracts would constitute a breach or
default thereunder or require the consent, authorization, approval or waiver of
a Person who is not a party to this Agreement or an Affiliate of a party to this
Agreement, and such consent, authorization, approval or waiver shall not have
been obtained

6 

 

prior to the Closing, the Closing shall occur notwithstanding the foregoing or
anything herein to the contrary without any adjustment to the Purchase Price on
account thereof. In such event, following the Closing, Seller and Purchaser
shall use commercially reasonable efforts, and shall reasonably cooperate with
each other, to obtain any such required consent, authorization, approval or
waiver, or any release to assign and novate all liabilities and obligations
under any and such Assumed Contracts or to obtain in writing the unconditional
release of all parties to such arrangements, so that, in any case, the Purchaser
shall receive the benefit of such Assumed Contracts and Purchaser shall be
solely responsible and have the burden of all liabilities and obligations of
such Assumed Contracts from and after the Closing Date; provided, however, that
neither Seller nor Purchaser shall be required to pay any material consideration
therefor. Pending receipt of any such consent, authorization, approval or
waiver, or release, Purchaser shall assume sole responsibility for the
performance of all obligations under each of the Assumed Contracts unless and
until the countervailing party takes any material action to prevent Purchaser
from receiving the benefit of any such Assumed Contracts.

 

ARTICLE III

CLOSING

 

3.1       Closing. Upon the terms and subject to the conditions hereof, the
consummation of the transaction contemplated by this Agreement (the “Closing”)
shall take place via electronic and overnight deliveries, or as the parties
mutually agree, on the fifth business day after the date on which all conditions
to the Closing set forth in Article VI (other than those conditions that by
their nature are to be satisfied at the Closing but subject to the fulfillment
or waiver of those conditions) have been satisfied or waived, or at such other
time and place as the parties agree; provided, however, that the Closing shall
not occur any later than June 30, 2019 (the “Outside Closing Date”). The date
upon which the Closing occurs is herein referred to as the “Closing Date”.

 

3.2       Closing Deliverables.

 

(a)       At the Closing, Seller shall deliver to Purchaser the following: (i) a
Bill of Sale in the form of Exhibit B attached hereto (“Bill of Sale”) and duly
executed by Seller; (ii) an Assignment and Assumption Agreement in the form of
Exhibit C attached hereto (“Assignment and Assumption Agreement”) duly executed
by Seller; (iii) the Consulting Agreement in the form of Exhibit D attached
hereto (“Consulting Agreement”) duly executed by John Ogren; (iv) the Management
Agreement duly executed by Seller; (v) a certificate of the Chief Executive
Officer (or equivalent officer) of Seller certifying that attached thereto are
true and complete copies of all resolutions adopted by the governing body of
Seller authorizing the execution, delivery and performance of this Agreement and
the other Transaction Documents and the consummation of the transaction
contemplated hereby and thereby, and that all such resolutions are in full force
and effect and are all resolutions adopted in connection with the transactions
contemplated hereby and thereby certifying the names and signatures of the
officers of Seller authorized to sign this Agreement, the Transaction Documents
and the other documents to be delivered hereunder and thereunder; and (vi)
Employment Agreements between the Purchaser and each of Mike Denny, Randy
Valentine, and Mary Kay Lucio (“Employees”) in the form of Exhibit F attached
hereto (“Employment Agreements”), duly executed by the Employees.

 

7 

 

(b)        At Closing, Purchaser shall deliver to Seller the following: (i) Five
Hundred Thousand and 00/100 Dollars ($500,000.00) of the Purchase Price pursuant
to Section 2.5(a)(ii); (ii) the Promissory Note, Security Agreement and
Assignment and Assumption Agreement duly executed by Purchaser; (iii) the
Consulting Agreement duly executed by Purchaser; (iv) the Management Agreement
duly executed by Purchaser; (v) a certificate of the Chief Executive Officer (or
equivalent officer) of Purchaser certifying that attached thereto are true and
complete copies of all resolutions adopted by the governing body of Purchaser
authorizing the execution, delivery and performance of this Agreement and the
other Transaction Documents and the consummation of the transaction contemplated
hereby and thereby, and that all such resolutions are in full force and effect
and are all resolutions adopted in connection with the transactions contemplated
hereby and thereby certifying the names and signatures of the officers of
Purchaser authorized to sign this Agreement, the Transaction Documents and the
other documents to be delivered hereunder and thereunder; (vi) the Employment
Agreements duly executed by Purchaser; and (vii) the Guarantee duly executed by
Stephen J. Thomas, III.

 

ARTICLE IV

REPRESENTATION AND WARRANTIES OF SELLER

 

Except as set forth in the Disclosure Schedules, Seller represents and warrants
to Purchaser that the statements contained in this Article IV are true and
correct as of the date hereof.

 

4.1       Organization and Qualification of Seller. Seller is a limited
liability company duly organized, validly existing and in good standing under
the Laws of the state of Michigan and has all necessary corporate power and
authority to own, operate or lease the properties and assets now owned, operated
or leased by it and to carry on the Business as currently conducted. Seller is
duly licensed or qualified to do business and is in good standing in each
jurisdiction in which the ownership of the Purchased Assets or the operation of
the Business as currently conducted makes such licensing or qualification
necessary, except where the failure to be so licensed, qualified or in good
standing would not have a Material Adverse Effect.

 

4.2       Authority of Seller. Seller has all necessary corporate power and
authority to enter into this Agreement and the other Transaction Documents to
which Seller is a party, to carry out its obligations hereunder and thereunder
and to consummate the transactions contemplated hereby and thereby. The
execution and delivery by Seller of this Agreement and any other Transaction
Document to which Seller is a party, the performance by Seller of its
obligations hereunder and thereunder and the consummation by Seller of the
transactions contemplated hereby and thereby have been duly authorized by all
requisite corporate action on the part of Seller. This Agreement has been duly
executed and delivered by Seller, and (assuming due authorization, execution and
delivery by Purchaser) this Agreement constitutes a legal, valid and binding
obligation of Seller, enforceable against Seller in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar Laws affecting creditors' rights generally
and by general principles of equity (regardless of whether enforcement is sought
in a proceeding at law or in equity). When each other Transaction Document to
which Seller is or will be a party has been duly executed and delivered by
Seller (assuming due authorization, execution and delivery by each other party
thereto), such Transaction Document will constitute a legal and binding
obligation of Seller enforceable against it in accordance with its terms, except
as

8 

 

such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors' rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity.

 

4.3       No Conflicts; Consents. Except as set forth in Schedule 4.3 of the
Disclosure Schedules, the execution, delivery and performance by Seller of this
Agreement and the other Transaction Documents to which it is a party, and the
consummation of the transactions contemplated hereby and thereby, do not and
will not: (a) result in a violation or breach of any provision of the
certificate of incorporation or by-laws of Seller; (b) result in a violation or
breach of any provision of any Law or Governmental Order applicable to Seller,
the Business or the Purchased Assets; or (c) require the consent, notice or
other action by any Person under, conflict with, result in a violation or breach
of, constitute a default under or result in the acceleration of any Assumed
Contract; except in the cases of clauses (b) and (c), where the violation,
breach, conflict, default, acceleration or failure to give notice would not have
a Material Adverse Effect. No consent, approval, Permit, Governmental Order,
declaration or filing with, or notice to, any Governmental Authority is required
by or with respect to Seller in connection with the execution and delivery of
this Agreement or any of the other Transaction Documents and the consummation of
the transactions contemplated hereby and thereby, except for such consents,
approvals, Permits, Governmental Orders, declarations, filings or notices which,
in the aggregate, would not have Material Adverse Effect.

 

4.4       Financial Statements. Copies of the Seller’s audited financial
statements consisting of the balance sheet of the Business as at December 31 in
each of the years 2015 and 2016 and the related statements of income and
retained earnings, member' equity and cash flow for the years then ended (the
“Audited Financial Statements”), and internally prepared financial statements
consisting of the balance sheet of the Business for year-ends December 31, 2017
and 2018, and the related statements of income and retained earnings, members’
equity and cash flow for the periods then ended (the “Interim Financial
Statements” and together with the Audited Financial Statements, the “Financial
Statements”) are attached to Schedule 4.4 of the Disclosure Schedules. The
Financial Statements have been prepared in accordance with GAAP applied on a
consistent basis throughout the period involved, subject, in the case of the
Interim Financial Statements, to normal and recurring year-end adjustments and
the absence of notes. The Financial Statements fairly present in all material
respects the financial condition of the Business as of the respective dates they
were prepared and the results of the operations of the Business for the periods
indicated.

 

4.5       Title to Tangible Personal Property. Except as set forth in Schedule
4.5 of the Disclosure Schedules, Seller has good and valid title to, or a valid
leasehold interest in, the Purchased Assets, free and clear of all Encumbrances
other than those Encumbrances which Seller will cause to be discharged at the
Closing as set forth on Schedule 4.5 of the Disclosure Schedules.

 

4.6       Real Property.

 

(a)       Seller does not own any real property. Schedule 4.6(a) of the
Disclosure Schedules lists all real property leased by Seller and used in
connection with the Business, including without limitation, tower leases
(collectively, the “Leased Real Property”), and a list

9 

 

of all leases for each Leased Real Property (collectively, the “Leases”). Seller
has not received any written notice of existing, pending or threatened (i)
condemnation proceedings affecting the Leased Real Property, or (ii) zoning,
building code or other moratorium proceedings or similar matters which would
reasonably be expected to materially and adversely affect the ability to operate
the Leased Real Property as currently operated. Neither the whole nor any
material portion of any Leased Real Property has been damaged or destroyed by
fire or other casualty.

 

(b)       Except as set forth on Schedule 4.6(b) of the Disclosure Schedules,
(i) all of the Leases are in full force and effect and enforceable against the
other parties thereto in accordance with their terms; (ii) all rent and other
amounts payable or otherwise due thereunder prior to the Closing Date have been
or will be duly paid prior to Closing; (iii) no event has occurred or
circumstance exists which, with the giving of notice or the lapse of time or
both, would constitute a default or an event of default by Seller under any of
the Leases, and to Seller’s Knowledge, no event has occurred or circumstance
exists that, with the giving of notice or the lapse of time or both, would
constitute a default or an event of default under any of the Leases by any other
party thereto.

 

4.7       Personal Property Leases.

 

(a)       Schedule 4.7(a) of the Disclosure Schedules set forth a list and brief
description of every lease or agreement (including in each the name of the
lessee and lessor, the monthly rentals payable, the expiration dates thereof,
the details of any options to renew and to purchase thereunder, the property
covered thereby, and whether any action, consent or notice is required as a
result of this Agreement) under which Seller is a lessee of, or primarily or
secondarily liable under, or holds or operates, any personal property owned by a
third party and used in the Business (the “Personal Property Leases”).

 

(b)       Except as set forth in Schedule 4.7(b) of the Disclosure Schedules,
(i) all of the Personal Property Leases are in full force and effect and
enforceable against the other parties thereto in accordance with their terms;
(ii) all rent and other amounts payable or otherwise due thereunder prior to the
Closing Date have been or will be duly paid prior to Closing; and (iii) no event
has occurred or circumstance exists which, with the giving of notice or the
lapse of time or both, would constitute a default or an event of default by
Seller under any of the Personal Property Leases, and to Seller’s Knowledge, no
event has occurred or circumstance exists that, with the giving of notice or the
lapse of time or both, would constitute a default or an event of default under
any of the Personal Property Leases by any other party thereto.

 

4.8       Employees. Schedule 4.8 of the Disclosure Schedules sets forth a
complete and accurate list of all employees of Seller as of the Closing Date
(“Employees”), showing for each: name, hire date, current job title or
description, current compensation rate and any bonus, commission or other
remuneration paid during the most recently completed fiscal year.

 

4.9        Employment Matters.

 

(a)       Schedule 4.9(a) of the Disclosure Schedules contains a list of each
material benefit, retirement, employment, consulting, compensation, incentive,
bonus, stock option,

10 

 

restricted stock, stock appreciation right, phantom equity, change in control,
severance, vacation, paid time off, welfare and fringe-benefit agreement, plan,
policy and program in effect and covering one or more Employees, former
employees of the Business, current or former directors of the Business or the
beneficiaries or dependents of any such Persons, and is maintained, sponsored,
contributed to, or required to be contributed to by Seller, or under which
Seller has any material liability for premiums or benefits (as listed on
Schedule 4.9(a) of the Disclosure Schedules, each, a “Benefit Plan”).

 

(b)       Each Benefit Plan as to which Seller may have any liability complies
in all material respects with all applicable provisions of the ERISA, including
minimum funding requirements, and (i) no Prohibited Transaction (as defined
under ERISA) has occurred with respect to any such plan, (ii) no Reportable
Event (as defined under Section 4043 of ERISA) has occurred with respect to any
such plan which would cause the Pension Benefit Guaranty Corporation to
institute proceedings under Section 4042 of ERISA, (iii) the Borrower has not
withdrawn from any such plan or initiated steps to do so, and (iv) no steps have
been taken to terminate any such plan.

 

(c)       Seller is not a party to, bound by, any collective bargaining or other
agreement with a labor organization representing any of the Employees and there
has not been, nor, to Seller's Knowledge, has there been any threat of, any
strike, slowdown, work stoppage, lockout, concerted refusal to work overtime or
other similar labor activity or dispute affecting Seller or any of the
Employees.

 

4.10       Legal Proceedings. Except as set forth on Schedule 4.10 of the
Disclosure Schedules, there are no actions, suits, claims, investigations or
other legal proceedings pending or, to Seller’s Knowledge, threatened against or
by Seller relating to or affecting the Business, the Purchased Assets or the
Assumed Liabilities, which, if determined adversely to Seller, would result in a
Material Adverse Effect.

 

4.11       Compliance with Laws. Except as set forth on Schedule 4.11 of the
Disclosure Schedules, Seller is in compliance with all Laws applicable to the
conduct of the Business as currently conducted or the ownership and use of the
Purchased Assets, except where the failure to be in compliance would not have a
Material Adverse Effect.

 

4.12       Permits. All Permits required for Seller to conduct the Business as
currently conducted or for the ownership and use of the Purchased Assets have
been obtained by Seller and are valid and in full force and effect, except where
the failure to obtain such Permits would not have a Material Adverse Effect.

 

4.13       Tax Matters. Except as set forth in Schedule 4.13: (i) Seller has
timely filed all applicable federal, state and local tax returns, sales tax
returns, escheat or unclaimed property returns, informational returns, reports
and declarations of estimated tax required to be filed by it (without regard to
extensions of time permitted by law, regulation or otherwise) with respect to
all taxes applicable to that Seller and its business (the “Seller Tax Returns”);
(ii) no claim has been made by any authority in a jurisdiction where Seller does
not file Seller Tax Returns that Seller is or may be subject to taxation by that
jurisdiction; (iii) Seller has timely paid all taxes owing by it

11 

 

except taxes which have not yet become due and payable and for which adequate
provision has been made in the Financial Statements; (iv) all taxes which Seller
is required to withhold or collect have been properly withheld or collected and
paid over or are being paid over to proper governmental authorities, as
required; (v) no waiver of any statute of limitations has been given or is in
effect with respect to any Seller Tax Returns or taxes for which Seller is or
may be liable; (vi) Seller’s Tax Returns filed are accurate and complete; and
(vii) there are no tax liens on any of the assets or properties of Seller.
Neither the Internal Revenue Service nor any other taxing authority has
requested to examine or audit any Seller Tax Returns or has asserted, is now
asserting or threatening to assert against Seller, any deficiency or claim for
additional taxes or interest thereon or penalties in connection therewith, and
no basis exists for such an assertion.

 

4.14       Intellectual Property.

 

(a)       Except as listed on Schedule 4.14(a) to the Disclosure Schedules,
there are no trademarks, trade names, brand names, service marks, patents or
copyrights material to or used in Seller’s business. Except as shown on Schedule
4.14(a) to the Disclosure Schedules, no person has a right to receive a royalty
with respect to any of the foregoing, and Seller has no licenses granted by or
to it and Seller is not a party to any other agreement, relating in whole or in
part to any items in the foregoing categories.

 

(b)       All of such trademarks, trade names, brand names, service marks,
patents and copyrights listed on Schedule 4.14(a) to the Disclosure Schedules
are in full force and effect, and Seller is not infringing upon, or otherwise
violating the rights of any third party with respect to any such trademark,
trade name, brand name, service mark, patent or copyright, in each case in a
manner which would have a Material Adverse Effect, and no proceedings have been
instituted against or claims received by Seller, nor, to Seller’s Knowledge, are
any proceedings threatened regarding any such violation, nor does Seller know of
any reasonable basis for any such proceeding or claim. All of the foregoing
rights and authority of Seller related to the marks identified on Schedule
4.14(a) to the Disclosure Schedules are freely and fully assignable to
Purchaser.

 

4.15       Inventories. All inventories reflected in the Working Capital Target
(as amended by the Final Working Capital) are, and as of the Closing Date will
be, normal items of inventory carried by the Seller in the Business, and are
current, suitable and merchantable at customary prices for the filling of orders
in the ordinary course of business, and are not obsolete, damaged or defective.
Seller has all right, title and interest in such inventory.

 

4.16       Contracts. Except as set forth on Schedule 4.16, each of the Assumed
Contracts is assignable to Purchaser without the consent of a party other than
Purchaser, remains in full force and effect and is otherwise enforceable. Except
a set forth on Schedule 4.16, no event has occurred or circumstance exists
which, with the giving of notice or the lapse of time or both, would constitute
a default or an event of default by Seller or, to Seller’s Knowledge, any third
party under any of the Assumed Contracts.

4.17       No Adverse Changes. Except as set forth on Schedule 4.17, since
December 31, 2018, Seller has not suffered or incurred any loss, damage,
destruction, or other event that has caused or given rise to any Material
Adverse Effect.

12 

 

4.18       Significant Suppliers. Schedule 4.18 of the Disclosure Schedule sets
forth a true and complete list of Seller’s five (5) largest suppliers (each, a
“Significant Supplier”). Seller has not received any notice and has no reason to
believe that (i) any Significant Supplier has any plan or intention to
terminate, cancel, not renew or otherwise material and adversely modify its
relationship with Seller, including by materially reducing the products offered
to Seller, or (ii) the consummation of the transactions contemplated by this
Agreement will adversely affect the relationship with any Significant Supplier.

 

4.19       Environmental Matters. Seller has not received notification from any
governmental authority advising it that any Leased Real Property is in violation
of any law relating to hazardous materials or hazardous substances, as those
terms may be used in local, state or federal law. None of the Leased Real
Property has been used by Seller to handle, treat, store, or dispose of any
hazardous or toxic waste or substance, nor is any of such real property,
including all soils, ground waters, and surface waters located on, in, or under
the real property, known by Seller to be contaminated with pollutants or other
substances which contamination may give rise to a clean-up obligation under any
law. All operations conducted by Seller on such Leased Real Property have been
and are in material compliance with all federal, state, and local laws, permits,
licenses, and authorizations related to environmental compliance and control.

 

4.20       Insurance. Schedule 4.20 lists all insurance policies maintained by
Seller for the operation of the Business. All of such insurance policies are in
full force and effect, and Seller is not in default in any material respect
under any provision contained in any such insurance policy.

 

4.21       Brokers. Except as set forth in Schedule 4.21, no broker, finder or
investment banker is entitled to any brokerage, finder's or other fee or
commission in connection with the transactions contemplated by this Agreement or
any other Transaction Document based upon arrangements made by or on behalf of
Seller.

 

4.22       No Other Representations and Warranties. Except for the
representations and warranties contained in this Article IV (including the
related portions of the Disclosure Schedules), neither Seller nor any other
Person has made or makes any other express or implied representation or
warranty, either written or oral, on behalf of Seller, including any
representation or warranty as to the accuracy or completeness of any information
regarding the Business and the Purchased Assets furnished or made available to
Purchaser and its Representatives or as to the future revenue, profitability or
success of the Business, or any representation or warranty arising from statute
or otherwise in law.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser represents and warrants to Seller that the statements contained in
this Article V are true and correct as of the date hereof.

5.1       Organization. Purchaser is a corporation duly formed and incorporated,
validly existing and in good standing under the Laws of the State of Florida.

 

13 

 

5.2 Authority. Purchaser has all necessary corporate power and authority to
enter into this Agreement and the other Transaction Documents to which Purchaser
is a party, to carry out its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery by Purchaser of this Agreement and any other Transaction Document to
which Purchaser is a party, the performance by Purchaser of its obligations
hereunder and thereunder and the consummation by Purchaser of the transactions
contemplated hereby and thereby have been duly authorized by all requisite
corporate action on the part of Purchaser. This Agreement has been duly executed
and delivered by Purchaser, and (assuming due authorization, execution and
delivery by Seller) this Agreement constitutes a legal, valid and binding
obligation of Purchaser enforceable against Purchaser in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar Laws affecting creditors' rights generally
and by general principles of equity (regardless of whether enforcement is sought
in a proceeding at law or in equity). When each other Transaction Document to
which Purchaser is or will be a party has been duly executed and delivered by
Purchaser (assuming due authorization, execution and delivery by each other
party thereto), such Transaction Document will constitute a legal and binding
obligation of Purchaser enforceable against it in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar Laws affecting creditors' rights generally
and by general principles of equity (regardless of whether enforcement is sought
in a proceeding at law or in equity).

 

5.3       No Conflicts; Consents. The execution, delivery and performance by
Purchaser of this Agreement and the other Transaction Documents to which it is a
party, and the consummation of the transactions contemplated hereby and thereby,
do not and will not: (a) result in a violation or breach of any provision of the
certificate of incorporation or by-laws of Purchaser; (b) result in a violation
or breach of any provision of any Law or Governmental Order applicable to
Purchaser; or (c) require the consent, notice or other action by any Person
under, conflict with, result in a violation or breach of, constitute a default
under or result in the acceleration of any agreement to which Purchaser is a
party, except in the cases of clauses (b) and (c), where the violation, breach,
conflict, default, acceleration or failure to give notice would not have a
material adverse effect on Purchaser's ability to consummate the transactions
contemplated hereby. No consent, approval, Permit, Governmental Order,
declaration or filing with, or notice to, any Governmental Authority is required
by or with respect to Purchaser in connection with the execution and delivery of
this Agreement and the other Transaction Documents and the consummation of the
transactions contemplated hereby and thereby, and such consents, approvals,
Permits, Governmental Orders, declarations, filings or notices which would not
have a material adverse effect on Purchaser's ability to consummate the
transactions contemplated hereby and thereby.

 

5.4       Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder's or other fee or commission in connection with the
transactions contemplated by this Agreement or any other Transaction Document
based upon arrangements made by or on behalf of Purchaser.

 

5.5       Solvency. Immediately after giving effect to the transactions
contemplated hereby, Purchaser shall be solvent and shall: (a) be able to pay
its debts as they become due; (b) own

14 

 

property that has a fair saleable value greater than the amounts required to pay
its debts (including a reasonable estimate of the amount of all contingent
liabilities); and (c) have adequate capital to carry on its business. No
transfer of property is being made and no obligation is being incurred in
connection with the transactions contemplated hereby with the intent to hinder,
delay or defraud either present or future creditors of Purchaser or Seller. In
connection with the transactions contemplated hereby, Purchaser has not
incurred, nor plans to incur, debts beyond its ability to pay as they become
absolute and matured.

 

5.6       Legal Proceedings. There are no actions, suits, claims, investigations
or other legal proceedings pending or, to Purchaser's knowledge, threatened
against or by Purchaser or any Affiliate of Purchaser that challenge or seek to
prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement.

 

5.7       Independent Investigation. Purchaser has conducted its own independent
investigation, review and analysis of the Business and the Purchased Assets, and
acknowledges that it has been provided adequate access to the personnel,
properties, assets, premises, books and records, and other documents and data of
Seller for such purpose. Purchaser acknowledges and agrees that: (a) in making
its decision to enter into this Agreement and to consummate the transactions
contemplated hereby, Purchaser has relied solely upon its own investigation and
the express representations and warranties of Seller set forth in Article IV of
this Agreement (including related portions of the Disclosure Schedules); and (b)
neither Seller nor any other Person has made any representation or warranty as
to Seller, the Business, the Purchased Assets or this Agreement, except as
expressly set forth in Article IV of this Agreement (including the related
portions of the Disclosure Schedules).

 

5.8       Sufficient Capital and Financing. Purchaser currently has (and will
continue to have at Closing) adequate capital and readily available committed
financing to consummate the transactions contemplated by this Agreement and to
fulfill all of Purchaser’s obligations hereunder, including, without limitation,
the payment of the Deposit, the payment of the obligations under Section
2.5(a)(ii)(A) hereof, the payment of the amounts under Promissory Note and the
payment of the obligations under Section 7.6 hereof and the payment of the
Assumed Obligations. True and correct copies of documentary evidence of such
capital and readily available committed financing are attached as Schedule 5.8
of the Disclosure Schedules. True and correct copies of the personal balance
sheet of Stephen J. Thomas, III are also attached as Schedule 5.8 of the
Disclosure Schedules.

 

ARTICLE VI

CONDITIONS TO CLOSING

 

6.1       Purchaser’s Conditions to Closing. The Purchaser’s obligations to
consummate the transactions contemplated hereby at the Closing are subject to
the satisfaction, at or prior to the Closing, of each of the following
conditions (any of which may be waived by the Purchaser in writing in whole or
in part):

 

(a) All of the representations and warranties of the Seller set forth in this
Agreement shall have been true and accurate in all material respects as of the
execution date of

15 

 

this Agreement and as of the Closing Date as if made on each such date (and
Seller shall have delivered to Purchaser an officer’s certificate to such
effect);

 

(b) All of the covenants and obligations that the Seller is required to perform
or to comply with pursuant to this Agreement at or prior to the Closing Date
shall have been duly performed and complied with in all material respects (and
Seller shall have delivered to Purchaser an officer’s certificate to such
effect);

 

(c) The Seller shall have caused the documents and instruments required to be
delivered to the Purchaser at the Closing to be delivered to the Purchaser;

 

(d) No preliminary or permanent injunction or other order, decree or ruling
issued by a governmental authority, nor any law or regulation promulgated or
enacted by any governmental authority, shall be in effect that would impose
material limitations on the ability of either party to consummate the
transactions contemplated hereby;

 

(e) No material adverse change shall occur with respect to any of the Assets
between the date hereof and the Closing Date; provided, however, Seller’s
ongoing loss of customers and new installations due to the wind down of Seller’s
sales, marketing and business operations shall not be deemed a material adverse
change; and

 

(f) Purchaser shall have completed it due diligence on the Assets and not
terminated this Agreement pursuant to Section 7.1(c) hereof.

 

(g) Purchaser shall have completed the Audit and not terminated this Agreement
pursuant to Section 7.1(d) hereof.

 

6.2       Seller’s Conditions to Closing. The Seller’s obligations to consummate
the transactions contemplated hereby at the Closing are subject to the
satisfaction, at or prior to the Closing, of each of the following conditions
(any of which may be waived by the Seller in writing in whole or in part):

 

(a) All of the representations and warranties of the Purchaser set forth in this
Agreement shall have been true and accurate in all material respects as of the
execution date of this Agreement and as of the Closing Date as if made on each
such date (and Purchaser shall have delivered to Seller an officer’s certificate
to such effect);

 

(b)       All of the covenants and obligations that the Purchaser is required to
perform or to comply with pursuant to this Agreement at or prior to the Closing
Date shall have been duly performed and complied with in all material respects
(and Purchaser shall have delivered to Seller an officer’s certificate to such
effect);

 

(c)       The Purchaser shall have caused the documents and instruments required
to be delivered to the Seller at the Closing to be delivered to the Seller;

 

16 

 

(d)       No preliminary or permanent injunction or other order, decree or
ruling issued by a governmental authority, nor any law or regulation promulgated
or enacted by any governmental authority, shall be in effect that would impose
material limitations on the ability of either party to consummate the
transactions contemplated hereby.

 

ARTICLE VII

COVENANTS

 

7.1       Covenants Pending Closing.

 

(a) From and after the date of this Agreement, the parties shall use their
reasonable best efforts to take, or cause to be taken, all actions, and to do,
or cause to be done, all things necessary, proper or advisable and consistent
with applicable law to perform their respective obligations under this
Agreement, to cause the conditions to Closing to be satisfied, and to consummate
the transactions contemplated hereby as soon as reasonably practicable.

 

(b)       From and after the date of this Agreement, each party hereto shall, as
promptly as possible, use its reasonable best efforts to obtain, or cause to be
obtained, all consents, authorizations, orders and approvals from all third
parties and vendors that may be or become necessary for its execution and
delivery of this Agreement and the performance of its obligations pursuant to
this Agreement and the other Transaction Documents. Each party shall cooperate
fully with the other party and its Affiliates in promptly seeking to obtain all
such consents, authorizations, orders and approvals.

 

(c) From and after the date hereof and continuing until that date which is
thirty (30) days after the date hereof (the “Investigation Period”), Seller
shall afford Purchaser the opportunity to conduct an investigation reviewing the
legal, financial, operating and other aspects of the Assets. During the
Investigation Period, the Seller shall provide Purchaser and its representatives
reasonable access during normal business hours to all of the property, books and
records of the Seller relating to the Assets. At any time prior to the
expiration of the Investigation Period, Purchaser shall have the absolute right,
in its sole discretion and for any reason or no reason, to terminate the
investigation and all obligations under this Agreement by giving written notice
thereof to the Seller at the address set forth above. In the event of such
termination, Seller shall promptly return the Deposit to Purchaser and this
Agreement shall become null and void and none of the parties hereto shall have
any other or further liability to the other hereunder.

 

(d)       Concurrently with the execution hereof, Purchaser shall, at
Purchaser’s expense, engage an accounting firm reasonably satisfactory to the
parties to complete an audit of the Seller’s financial statements for the
calendar years ended December 31, 2017 and December 31, 2018 (the “Audit”).
Purchaser represents and warrants to Seller that attached hereto as Schedule
7.1(d) of the Disclosure Schedule is a true and complete copy of such engagement
agreement. From and after the date hereof and continuing until that date which
is sixty (60) days after the date hereof (the “Audit Period”), Seller shall
reasonably cooperate with Purchaser (and such accounting firm) and provide
reasonable access during normal business hours to all of the property, books and
records of the Seller to allow the Audit to be completed within the Audit
Period. Purchaser shall use commercially reasonable diligent efforts to cause
such Audit to be

17 

 

completed within the Audit Period and pay the fees of the accounting firm in
accordance with such engagement agreement. In the event that the Audit shows a
material adverse change from the internally prepared financial statements for
such periods, then at any time prior to the expiration of the Audit Period,
Purchaser shall have the absolute right, in its sole discretion to terminate all
obligations under this Agreement by giving written notice thereof to the Seller
at the address set forth above. In the event that Purchaser ceases such Audit or
fails to diligently pursue such Audit at any time during the Audit Period or
fails to pay the accounting firm in accordance with such engagement agreement,
then Seller shall have the right to terminate this Agreement by giving written
notice thereof to Purchaser at the address set forth above. In the event of
either such termination, Seller shall promptly return the Deposit to Purchaser
and this Agreement shall become null and void and none of the parties hereto
shall have any other or further liability to the other hereunder.

 

(e) From and after the date of this Agreement and continuing until the earlier
of the Closing Date or the termination of this Agreement, Seller shall not enter
into any agreement, arrangement or understanding to, or otherwise offer or
commit to (a) sell, transfer, assign, lease or dispose of any of the Assets or
any interest therein or portion thereof, or negotiate therefor, or (b) create,
incur or suffer to exist any new lien, encumbrance or other liability on the
Assets or any interest therein,

 

7.2       Employees. Purchaser shall be under no obligation to offer employment
to or hire any of Seller’s employees, other than as set forth in Section
3.2(a)(vi) and 3.2(b)(vii).

 

7.3       Confidentiality. The terms of this Agreement and any information
related to Seller and/or the Business shall be kept strictly confidential by the
Parties and their Representatives, which confidentiality will survive the
Closing or termination of this Agreement for a period of three (3) years;
provided however, that the Parties may disclose confidential information to the
extent required by law or any governmental authority of competent jurisdiction
and to employees, members, agents, attorneys, accountants and advisors as
required to perform the obligations under this Agreement.

 

7.4        Taxes. Seller shall pay in a timely manner all taxes that Seller is
responsible for remitting, resulting from or payable in connection with the sale
of the Assets pursuant to this Agreement.

 

7.5        Name Change. Immediately following the Closing, Seller shall file
amendments to Seller’s Articles of Organization with the Michigan Secretary of
State and any other corporate registry recording its qualification or license to
do business changing its corporate name to a name or names that Purchaser
reasonably determines is not likely to cause confusion with Seller’s current
name or any other name included in the Assets. Seller further agree that,
following the Closing, neither Seller nor any of its Affiliates will adopt any
name which Purchaser reasonably determines is likely to cause confusion with
Seller’s current name for any business and will not otherwise infringe upon the
names, or holding themselves out as the successors to the Business.

 

7.6       Working Capital Funding. On or before that date which is ninety (90)
days after the Closing, the Purchaser shall cause the shareholders of the
Purchaser to contribute an additional

18 

 

One Million and 00/100 Dollars ($1,000,000) to the Purchaser to fund working
capital and to ensure that the Assumed Liabilities will be satisfied by
Purchaser when due on a timely basis.

 

ARTICLE VIII

INDEMNIFICATION

 

8.1       Survival. Subject to the limitations and other provisions of this
Agreement, the representations and warranties contained herein shall survive the
Closing and shall remain in full force and effect until the date that is twelve
(12) months from the Closing Date. None of the covenants or other agreements
contained in this Agreement shall survive the Closing Date other than those
which by their terms contemplate performance after the Closing Date, and each
such surviving covenant and agreement shall survive the Closing for the period
contemplated by its terms. Notwithstanding the foregoing, any claims asserted in
good faith with reasonable specificity (to the extent known at such time) and in
writing by notice from the non-breaching party to the breaching party prior to
the expiration date of the applicable survival period shall not thereafter be
barred by the expiration of such survival period and such claims shall survive
until finally resolved.

 

8.2       Indemnification by Seller. Subject to the other terms and conditions
of this Article VIII, Seller shall indemnify Purchaser against, and shall hold
Purchaser harmless from and against, any and all Losses incurred or sustained
by, or imposed upon, Purchaser based upon, arising out of, with respect to or by
reason of: (i) any inaccuracy in or breach of any of the representations or
warranties of Seller contained in this Agreement; (ii) any breach or
non-fulfillment of any covenant, agreement or obligation to be performed by
Seller pursuant to this Agreement; or (iii) any Excluded Asset or any Excluded
Liability.

 

8.3       Indemnification by Purchaser. Subject to the other terms and
conditions of this Article VIII, Purchaser shall indemnify Seller against, and
shall hold Seller harmless from and against, any and all Losses incurred or
sustained by, or imposed upon, Seller based upon, arising out of, with respect
to or by reason of: (i) any inaccuracy in or breach of any of the
representations or warranties of Purchaser contained in this Agreement; (ii) any
breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Purchaser pursuant to this Agreement; or (iii) any Assumed
Liability.

 

8.4       Certain Limitations. The Party making a claim under this Article VIII
is referred to herein as the “Indemnified Party” and the Party against which
such claims are asserted under this Article VIII is referred to as the
“Indemnifying Party”. The indemnification provided for in Section 8.2 and
Section 8.3 shall be subject to the following limitations:

 

(a)       The Indemnifying Party shall not be liable to the Indemnified Party
for indemnification under Section 8.2 until the aggregate amount of all Losses
in respect of indemnification under Section 8.2 exceeds $25,000 (the
“Deductible”), in which event the Indemnifying Party shall only be required to
pay or be liable for Losses in excess of the Deductible. With respect to any
claim as to which the Indemnified Party may be entitled to indemnification under
Section 8.2, the Indemnifying Party shall not be liable for any individual or
series of related Losses less than $1,000 in the aggregate (which Losses shall
not be counted toward the Deductible).

19 

 

 

(b)       The aggregate amount of all Losses for which an Indemnifying Party
shall be liable pursuant to Section 8.2 shall not exceed $150,000; provided,
however that this liability cap will not apply to Losses arising out of (i)
Section 8.2(i) to the extent arising from a breach of the representations and
warranties set forth in Sections 4.2, 4.3, 4.5 and 4.13, (ii) Section 8.2(ii) or
(iii), (iii) Section 8.3(i) to the extent arising from a breach of the
representations and warranties set forth in Sections 5.2 or 5.3, (iv) Section
8.3(ii) or (iii), or (v) fraud or intentional misrepresentation; provided,
further, however, in no event shall Seller be liable for an aggregate amount of
Losses in excess of the Purchase Price.

 

(c)       Payments by an Indemnifying Party pursuant to Article VIII in respect
of any Loss shall be limited to the amount of any liability or damage that
remains after deducting therefrom any tax benefits, insurance proceeds and any
indemnity, contribution or other similar payment received or reasonably expected
to be received by the Indemnified Party in respect of any such claim.

 

(d)       For purposes of determining whether there has been a breach and the
amount of any Losses that are the subject matter of a claim under Sections
8.2(i) or 8.3(i), each representation and warranty in Article IV or Article V
will be read without regard to any materiality, Material Adverse Effect or other
similar qualification contained in or otherwise applicable to such
representation or warranty; provided, however, that such materiality scrape
shall not apply to the determination of a breach the representations and
warranties set forth in Section 4.17.

 

(e)       In no event shall any Indemnifying Party be liable to any Indemnified
Party for any damages that are punitive or based on loss of future revenue or
income, loss of business reputation or opportunity relating to the breach or
alleged breach of this Agreement or diminution of value or any damages based on
any type of multiple.

 

(f)       Each Indemnified Party shall take, and cause its Affiliates to take,
all reasonable steps to mitigate any Loss upon becoming aware of any event or
circumstance that would be reasonably expected to, or does, give rise thereto,
including incurring costs only to the minimum extent necessary to remedy the
breach that gives rise to such Loss.

 

(g)       Seller shall not be liable under this Article VIII for any Losses
based upon or arising out of any inaccuracy in or breach of any of the
representations or warranties of Seller contained in this Agreement if Purchaser
had actual knowledge of such inaccuracy or breach prior to the Closing.

 

8.5       Indemnification Procedures.

 

(a)       Third Party Claims. If any Indemnified Party receives notice of the
assertion or commencement of any action, suit, claim or other legal proceeding
made or brought by any Person who is not a party to this Agreement or an
Affiliate of a party to this Agreement or a Representative of the foregoing (a
“Third Party Claim”) against such Indemnified Party with respect to which the
Indemnifying Party is obligated to provide indemnification under this

20 

 

Agreement, the Indemnified Party shall give the Indemnifying Party prompt
written notice thereof. The failure to give such prompt written notice shall
not, however, relieve the Indemnifying Party of its indemnification obligations,
except and only to the extent that the Indemnifying Party forfeits rights or
defenses by reason of such failure. Such notice by the Indemnified Party shall
describe the Third Party Claim in reasonable detail, shall include copies of all
material written evidence thereof and shall indicate the estimated amount, if
reasonably practicable, of the Loss that has been or may be sustained by the
Indemnified Party. The Indemnifying Party shall have the right to participate
in, or by giving written notice to the Indemnified Party, to assume the defense
of any Third Party Claim at the Indemnifying Party's expense and by the
Indemnifying Party's own counsel, and the Indemnified Party shall cooperate in
good faith in such defense. In the event that the Indemnifying Party assumes the
defense of any Third Party Claim, subject to Section 8.5(b), it shall have the
right to take such action as it deems necessary to avoid, dispute, defend,
appeal or make counterclaims pertaining to any such Third Party Claim in the
name and on behalf of the Indemnified Party. The Indemnified Party shall have
the right, at its own cost and expense, to participate in the defense of any
Third Party Claim with counsel selected by it subject to the Indemnifying
Party's right to control the defense thereof. If the Indemnifying Party elects
not to compromise or defend such Third Party Claim or fails to promptly notify
the Indemnified Party in writing of its election to defend as provided in this
Agreement, the Indemnified Party may, subject to Section 8.5(b), pay,
compromise, defend such Third Party Claim and seek indemnification for any and
all Losses based upon, arising from or relating to such Third Party Claim.
Seller and Purchaser shall cooperate with each other in all reasonable respects
in connection with the defense of any Third Party Claim, including making
available (subject to the provisions of Section 8.5(b)) records relating to such
Third Party Claim and furnishing, without expense (other than reimbursement of
actual out-of-pocket expenses) to the defending party, management employees of
the non-defending party as may be reasonably necessary for the preparation of
the defense of such Third Party Claim.

 

(b)       Settlement of Third Party Claims. Notwithstanding any other provision
of this Agreement, the Indemnifying Party shall not enter into settlement of any
Third Party Claim without the prior written consent of the Indemnified Party
(which consent shall not be unreasonably withheld or delayed), except as
provided in this Section 8.5. If a firm offer is made to settle a Third Party
Claim without leading to liability or the creation of a financial or other
obligation on the part of the Indemnified Party and provides, in customary form,
for the unconditional release of each Indemnified Party from all liabilities and
obligations in connection with such Third Party Claim and the Indemnifying Party
desires to accept and agree to such offer, the Indemnifying Party shall give
written notice to that effect to the Indemnified Party. If the Indemnified Party
fails to consent to such firm offer within ten days after its receipt of such
notice, the Indemnified Party may continue to contest or defend such Third Party
Claim and in such event, the maximum liability of the Indemnifying Party as to
such Third Party Claim shall not exceed the amount of such settlement offer. If
the Indemnified Party fails to consent to such firm offer and also fails to
assume defense of such Third Party Claim, the Indemnifying Party may settle the
Third Party Claim upon the terms set forth in such firm offer to settle such
Third Party Claim. If the Indemnified Party has assumed the defense pursuant to
Section 8.5(a), it shall not agree to any settlement without the written consent
of the Indemnifying Party (which consent shall not be unreasonably withheld or
delayed).

 

21 

 

(c)       Direct Claims. Any claim by an Indemnified Party on account of a Loss
which does not result from a Third Party Claim (a “Direct Claim”) shall be
asserted by the Indemnified Party giving the Indemnifying Party prompt written
notice thereof. The failure to give such prompt written notice shall not,
however, relieve the Indemnifying Party of its indemnification obligations,
except and only to the extent that the Indemnifying Party forfeits rights or
defenses by reason of such failure. Such notice by the Indemnified Party shall
describe the Direct Claim in reasonable detail, shall include copies of all
material written evidence thereof and shall indicate the estimated amount, if
reasonably practicable, of the Loss that has been or may be sustained by the
Indemnified Party. The Indemnifying Party shall have 30 days after its receipt
of such notice to respond in writing to such Direct Claim. During such 30-day
period, the Indemnified Party shall allow the Indemnifying Party and its
professional advisors to investigate the matter or circumstance alleged to give
rise to the Direct Claim, and whether and to what extent any amount is payable
in respect of the Direct Claim and the Indemnified Party shall assist the
Indemnifying Party's investigation by giving such information and assistance
(including access to the Indemnified Party's premises and personnel and the
right to examine and copy any accounts, documents or records) as the
Indemnifying Party or any of its professional advisors may reasonably request.
If the Indemnifying Party does not so respond within such 30-day period, the
Indemnifying Party shall be deemed to have rejected such claim, in which case
the Indemnified Party shall be free to pursue such remedies as may be available
to the Indemnified Party on the terms and subject to the provisions of this
Agreement.

 

8.6       Tax Treatment of Indemnification Payments. All indemnification
payments made under this Agreement shall be treated by the Parties as
adjustments to the Purchase Price for tax purposes, unless otherwise required by
Law.

 

8.7       Exclusive Remedies. Subject to Section 9.11, the parties acknowledge
and agree that their sole and exclusive remedy with respect to any and all
claims for any breach of any representation, warranty, covenant, agreement or
obligation set forth herein or otherwise relating to the subject matter of this
Agreement, shall be pursuant to the indemnification provisions set forth in this
Article VIII. In furtherance of the foregoing, each party hereby waives, to the
fullest extent permitted under Law, any and all rights, claims and causes of
action for any breach of any representation, warranty, covenant, agreement or
obligation set forth herein or otherwise relating to the subject matter of this
Agreement it may have against the other parties hereto and their Affiliates and
each of their respective Representatives arising under or based upon any Law,
except pursuant to the indemnification provisions set forth in this Article
VIII. Nothing in this Article VIII shall limit any Person's right to seek and
obtain any equitable relief to which any Person shall be entitled pursuant to
Section 10.11.

 

ARTICLE IX

TERMINATION

 

9.1       Termination. Anything contained herein to the contrary
notwithstanding, this Agreement may be terminated and the transactions
contemplated hereby abandoned at any time prior to the Closing Date, as follows:

 

(a)       by the mutual written consent of the Purchaser and the Seller;

22 

 

 

(b) by the Seller (upon written notice thereof to the Purchaser) if (i) there
has been a breach by the Purchaser of any covenant, representation or warranty
contained in this Agreement and such breach has not been waived by the Seller,
or cured by the Purchaser within fifteen (15) days after written notice thereof
from Seller, (ii) the Purchaser has not satisfied all of the conditions set
forth in Sections 6.2(a), (b) or (c) hereof (except to the extent that the same
have been waived in writing by the Seller) by the Outside Closing Date, (iii)
the condition set forth in Section 6.2(d) has not been satisfied; or (iv) the
Closing shall not have occurred by the Outside Closing Date, so long as the
Seller has not breached in any material respect any of its representations,
warranties, covenants or other obligations under this Agreement in any manner
that proximately contributed to the failure of the Closing to so occur.

 

(c) by the Purchaser (upon written notice thereof to the Seller) if (i) there
has been a breach by the Seller of any covenant, representation or warranty
contained in this Agreement and such breach has not been waived by the
Purchaser, or cured by the Seller within fifteen (15) days after written notice
thereof from the Purchaser, (ii) the Seller has not satisfied all of the
conditions set forth in Sections 6.1(a), (b), or (c) hereof (except to the
extent that the same have been waived in writing by the Purchaser) by the
Outside Closing Date, (iii) any of the conditions set forth in Sections 6.1(d),
(e) or (f) have not been satisfied, (iv) Purchaser terminates this Agreement as
provided in Section 7.1(c) or Section 7.1(d), or (v) the Closing shall not have
occurred by the Outside Closing Date, so long as the Purchaser has not breached
in any material respect any of its representations, warranties, covenants or
other obligations under this Agreement in any manner that proximately
contributed to the failure of the Closing to so occur.

 

9.2       Effect of Termination. In the event of any termination of this
Agreement by the Seller or Purchaser as provided above, the Deposit shall be
refunded or forfeited as applicable as set forth in Section 2.5(a)(i), Section
7.1(c) and Section 7.1(d) hereof and this Agreement shall forthwith become void
and of no further force and effect, except for any rights of any party relating
to any breaches of the representations, warranties or covenants of this
Agreement prior to the time of such termination and any provisions hereof which
expressly survive termination.

 

ARTICLE X

MISCELLANEOUS

 

10.1       Expenses. Except as otherwise expressly provided herein, all costs
and expenses, including, without limitation, fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such costs and expenses, whether or not the Closing shall have occurred.

 

10.2       Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours

23 

 

of the recipient or (d) on the third day after the date mailed, by certified or
registered mail, return receipt requested, postage prepaid. Such communications
must be sent to the respective parties at the following addresses (or at such
other address for a party as shall be specified in a notice given in accordance
with this Section 10.2):

 

If to Seller: SpeedConnect LLC

Attn: John Ogren

455 North Main Street

Frankenmuth, MI 48734

Telephone: 248-521-0612

E-mail: john.ogren@me.com

 

With a copy

(which shall not constitute notice to): Howard & Howard Attorneys PLLC

450 West Fourth Street

Royal Oak, Michigan 48067

Attn: Henry J. Brennan, Esq.

Telephone: 248-723-0353

Facsimile: 248-645-1568

Email: hbrennan@howardandhoward.com

 

If to Purchaser: TPT Global Tech, Inc. 501 West Broadway, Suite 800

San Diego, California 92101

Attention: Stephen J. Thomas III, CEO

With a copy

(which shall not constitute notice to): Fuller Law Group

Craig D. Fuller

5850 Oberlin Drive, Suite 350

San Diego, CA 92121

Telephone: 858-450-4050

Facsimile: 858-450-4051

Email: cfuller@fullerlawgroup.com



10.3        Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections, Disclosure Schedules and Exhibits mean the Articles
and Sections of, and Disclosure Schedules and Exhibits attached to, this
Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and (z) to a
statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party

24 

 

drafting an instrument or causing any instrument to be drafted. The Disclosure
Schedules and Exhibits referred to herein shall be construed with, and as an
integral part of, this Agreement to the same extent as if they were set forth
verbatim herein.

 

10.4       Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.

 

10.5       Severability. If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

10.6       Entire Agreement. This Agreement and the other Transaction Documents
constitute the sole and entire agreement of the parties to this Agreement with
respect to the subject matter contained herein and therein, and supersede all
prior and contemporaneous representations, warranties, understandings and
agreements, both written and oral, with respect to such subject matter. In the
event of any inconsistency between the statements in the body of this Agreement
and those in the other Transaction Documents, the Exhibits and Disclosure
Schedules (other than an exception expressly set forth as such in the Disclosure
Schedules), the statements in the body of this Agreement will control.

 

10.7       Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed. No assignment shall relieve the
assigning party of any of its obligations hereunder.

 

10.8       No Third Party Beneficiaries. This Agreement is for the sole benefit
of the parties hereto and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other Person or entity any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.

 

10.9       Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

25 

 

 

10.10       Governing Law; Arbitration. This Agreement shall be governed by and
construed in accordance with the laws of the State of Michigan without regard to
conflicts of laws provisions. Any dispute arising under or related to this
Agreement shall be resolved exclusively by binding arbitration to be held in
Detroit, Michigan before a single arbitrator appointed by the American
Arbitration Association and conducted pursuant to the rules of said Association
except that the arbitrator shall commence the hearing regarding the matters in
dispute no later than ninety (90) days following his or her appointment and
shall render a decision in writing no later than thirty (120) days following his
or her appointment. The costs of the arbitration and the fees of the arbitrator
shall be shared equally by the Parties, provided, however, that the arbitrator
shall have the right to award costs and reasonable attorney’s fees to the
prevailing party in the event the arbitrator determines that a position taken by
a Party in the arbitration was not substantially justified by the facts or the
applicable law. The ruling of the arbitrator shall be final and not subject to
appeal. Judgment upon the ruling may be entered by any court of competent
jurisdiction.

 

10.11       Specific Performance. The parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity.

 

10.12       Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be on and the same agreement. A signed copy of this Agreement delivered by
email or other means of electronic transmission shall be deemed to have the same
legal effect as delivery of an original signed copy of this Agreement.

 

10.13       Non-recourse. This Agreement may only be enforced against, and any
claim, action, suit or other legal proceeding based upon, arising out of, or
related to this Agreement, or the negotiation, execution or performance of this
Agreement, may only be brought against the entities and persons that are
expressly named as parties hereto and then only with respect to the specific
obligations set forth herein with respect to such party. No past, present or
future director, officer, employee, incorporator, manager, member, partner,
stockholder, Affiliate, agent, attorney or other Representative of any party
hereto or of any Affiliate of any party hereto, or any of their successors or
permitted assigns, shall have any liability for any obligations or liabilities
of any party hereto under this Agreement or for any claim, action, suit or other
legal proceeding based on, in respect of or by reason of the transactions
contemplated hereby.

 

[Signature Page Follows]

26 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective

Date.

 

[image_001.jpg]

27 

 

List of Exhibits

 

 

 

Exhibit A – Form of Bill of Sale

Exhibit B – Form of Assignment and Assumption Agreement

Exhibit C – Form of Consulting Agreement

Exhibit D – Form of Management Agreement

Exhibit E – Form of Employment Agreement

Exhibit F - Form of Promissory Note

Exhibit G – Form of Security Agreement

Exhibit H – Form of Guarantee

28 

 

EXHIBIT A

 

BILL OF SALE

 

THIS BILL OF SALE (“Bill of Sale”) is made as of May ____, 2019 by SpeedConnect
LLC, a Michigan limited liability company (“Seller”) to TPT Global Tech, Inc., a
Florida corporation (“Buyer”).

This Bill of Sale is made pursuant to that certain Asset Purchase Agreement
dated March __, 2019 (the “Agreement”) between Seller and Buyer with respect to
the Purchased Assets (as defined in the Agreement).

Pursuant to the Agreement, Seller has agreed to transfer, assign, convey and
deliver all of its right, title and interest in and to the Purchased Assets free
and clear of Encumbrances to Buyer.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and pursuant to the Agreement, Seller hereby
transfers, assigns, conveys and delivers unto Buyer all of Seller’s right, title
and interest in and to the Purchased Assets free and clear of Encumbrances.

To have and to hold the same unto Buyer, its successors and assigns forever.

 

This Bill of Sale is made pursuant to (and does not modify) the Agreement, which
contains certain representations, warranties and covenants regarding the
Purchased Assets. Capitalized terms used herein and not otherwise defined shall
have the respective meanings set forth in the Agreement.

 

The parties agree that transmission of this Bill of Sale with a facsimile or
electronic “pdf” signature shall bind Seller in the same manner as if Seller’s
original signature had been delivered.

 

IN WITNESS WHEREOF, Seller has duly executed this Bill of Sale as of the date
first set forth above.

 

 

 

SELLER:

 

SpeedConnect LLC

 

 

By:____________________________

Name: John Ogren

Title: President & CEO

 

 

 

1 

 

 

EXHIBIT B

ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Agreement”), dated as of May __,
2019, by and between SpeedConnect, LLC, a Michigan limited liability company
(“Assignor”), and TPT Global Tech, Inc., a Florida Corporation (“Assignee”).
Capitalized terms used herein and not otherwise defined shall have the
respective meanings assigned to them in the Asset Purchase Agreement (as defined
below); and

WHEREAS, Assignor and Assignee have entered into an Asset Purchase Agreement
(the “Asset Purchase Agreement”), dated as of March __, 2019, pursuant to which
Assignor agreed to convey to Assignee, and Assignee agreed to acquire, the
Purchased Assets.

NOW, THEREFORE, in consideration of the promises and the mutual representations,
warranties, covenants, conditions, and agreements hereinafter set forth, the
Parties agree as follows:

1.      Assignment. Pursuant to the Asset Purchase Agreement, Assignor, hereby
sells, assigns, transfers, conveys, and delivers to Assignee, all of Seller’s
right, title and interest in and to the Purchased Assets, including without
limitation, the Assumed Contracts.

2.      Assumption. Assignee hereby accepts the foregoing assignment of the
Purchased Assets, and hereby assumes and agrees to promptly perform and pay when
due all of the Assumed Liabilities.

3.      Terms of Asset Purchase Agreement Control. Nothing contained in this
Agreement shall in any way supersede, modify, replace, amend, change, rescind,
waive, exceed, expand, enlarge, or in any way affect the provisions of the Asset
Purchase Agreement, including the warranties, covenants, agreements, conditions
and representations contained in the Asset Purchase Agreement and, in general,
any of the rights and remedies, and any of the obligations and indemnifications,
of Assignor or Assignee set forth in the Asset Purchase Agreement.

4.      Further Assurances. In connection with the Asset Purchase Agreement and
this Agreement, the parties hereto covenant and agree to promptly execute and
deliver any additional documents and instruments and perform any additional acts
that may be reasonably necessary or desirable to effectuate and perform more
fully the provisions of this Agreement and the assignments and assumptions
provided for herein.

5.      Miscellaneous. This Agreement (a) is executed pursuant to the Asset
Purchase Agreement and may be executed (including by facsimile transmission) in
one or more counterparts, each of shall be deemed an original, but all of which
together shall constitute one and the same instrument, (b) shall be governed by
and construed in accordance with the internal laws of the State of Michigan,
without reference to the choice of law principals thereof, and (c) shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

1 

 

 

IN WITNESS WHEREOF, Assignor and Assignee have each caused this Agreement to be
duly executed and delivered as of the date first above written.

 

ASSIGNOR:

 

SpeedConnect LLC

 

 

By: _____________________________

Print Name: John Ogren

Title:        Presiden & CEO

 

 

ASSIGNEE:

 

TPT Global Tech, Inc.

 

 

By: _____________________________

Print Name: Stephen J. Thomas, III

Title:        CEO

2 

 

 

EXHIBIT C

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (the “Agreement”), entered into this ___st day of May,
2019 (the “Effective Date”), is by and between JOHN OGREN (the “Consultant”), an
individual, and TPT GLOBAL TECH, INC., a Florida corporation (the “Company”).

 

WITNESSETH:

 



NOW THEREFORE, in consideration of the premise and the mutual covenants set
forth herein, the parties hereto hereby agree as follows:

 

1.       Consulting Engagement and Term. For a term commencing as of the
Effective Date and ending December 31, 2020, the Company shall engage the
Consultant to serve the Company in various capacities a described herein. The
Consultant hereby accepts such engagement, upon the terms and conditions
hereinafter set forth.

 

2.       Duties During Consulting Period.

 

a.       Except as otherwise expressly provided in Section 2(b) hereof:

 

i.       Consultant shall serve the Company on a full-time basis; and

 

ii.       Consultant shall devote his full time, attention and best efforts to
the performance of his Consulting Services (as hereinafter defined), and shall
faithfully perform, discharge and have broad responsibility and responsibility
to perform his assigned duties including, but without limitation, advising and
consulting on business financial planning and strategic direction, procurement,
installation and management planning for systems, processes and procedures,
guidance on human resources procurement, training and motivational systems,
marketing strategic direction and effective proven tactic, vendor selections,
and overall sales goals, engineering design, topologies, vender selection,
expectations, status monitory systems and dashboard feed-back of real time
performance and overall management of day to day operation as needed and
requested and analysis of and presentation of new business opportunities (the
“Consulting Services”).

 

b.       Notwithstanding the foregoing or anything herein to the contrary,
nothing contained in this Agreement shall prohibit Consultant from:

 

i.       performing consulting services for SpeedConnect LLC in connection with
the sale, liquidation and wind down of its remaining assets and operations; or

 

ii.       taking any actions for or on behalf of SpeedConnect LLC pursuant to
and in connection with that certain Management Agreement dated the date hereof
between the Company and SpeedConnect LLC.

1 

 

 

3.       Compensation. In consideration for the Consulting Services rendered by
the Consultant hereunder, the Company shall pay the Consultant compensation as
follows;

 

a. Consulting Fee. Commencing as of the Effective Date and continuing thereafter
during the term of this Agreement, the Company shall pay the Consultant a base
consulting fee at the rate of Four-hundred thousand dollars ($250,000) per
annum, payable Thirty-three thousand, three-hundred and thirty-three dollars
($20,833.33) per month.

  

b. Expenses. In the event the Consultant reasonably incurs out of pocket
expenses directly related to the performance of his duties hereunder, the
Company shall reimburse the Consultant for such expenses. 

 

4.       Nonsolicitation. While engaged by the Company as a Consultant, and for
a period of one (1) year thereafter, the Consultant shall not directly or
indirectly:

 

a. Solicit, request, induce, take away, interfere with or advise or accept
business from any current or prospective customers, clients or suppliers of the
Company or other parties transacting business with the Company to withdraw,
curtail or cancel their actual or potential business with the Company; or

 

b. Employ, attempt to employ or solicit for employment any employee of the
Company, or induce or otherwise advise any employee to leave the employ of the
Company or to engage in any of the activities prohibited by this Agreement.

  

5.       Noncompetition. While engaged by the Company as a Consultant and for a
period of one (1) year thereafter, the Consultant shall not directly or
indirectly conduct, engage in, have an interest in, or aid or assist any person
or entity in conducting, engaging or having an interest in (whether as an owner,
principal, lender, stockholder, partner, employer, employee, consultant,
officer, director or otherwise) any business or enterprise which performs
services, or develops or sells products, similar to or competitive with those
provided by or on behalf of the Company, or which may be contrary to the
welfare, interest or benefit of the business of the Company, anywhere within the
State of Idaho, or in any market in which the Company does business.

 

6.       Disclosure of Information. The Consultant shall, while engaged as a
consultant by the Company and three (3) years thereafter, preserve in confidence
information including but not limited to confidential or proprietary information
of the Company, its customer lists, prospective customers, contractual
agreements, and any information whatsoever regarding the business of the
Company.

 

7.       Company Property. It is specifically understood and agreed that all
e-mail and computer passwords, all current and prospective client lists, all of
the rates and property pertaining to the business of the Company or its
operations and processes, is and shall remain the sole and exclusive property of
the Company and that upon request of the Company while engaged as a consultant,
or upon the termination of such relationship, the Consultant shall promptly
surrender to the Company all such property and all copies thereof which shall be
under the Consultant’s control or in the Consultant’s possession.

2 

 

 

The Consultant shall promptly disclose, grant and assign to the Company for its
sole use and benefit any and all inventions, improvements, technical
information, business processes and suggestions or ideas relating in any way to
the products or services of the Company which the Consultant may conceive,
develop or acquire while engaged by the Company, together with all patent
applications, letters patent, copyrights and reissues thereof that may at any
time be granted for or upon any such invention, improvement or technical
information. In connection therewith, the Consultant shall promptly at all times
prior to and following the termination of this Agreement:

a.                   Execute and deliver such applications, assignments,
descriptions and other instruments as may be necessary or proper in the opinion
of the Company to vest title to such inventions, improvements, technical
information, patent applications and patents or reissues thereof in the Company
and to enable the Company to obtain and maintain the entire right and title
thereto throughout the world.

 

b.                  Render to the Company at its expense all such assistance as
it may require in the prosecution of applications for said patents or reissues
thereof, in the prosecution or defense of interferences which may be declared
involving any said application or patents, and in any litigation in which the
Company may be involved relating to any such patents, inventions, improvements
or technical information.

 

8.       Remedies. In the event of a breach by the Consultant of the provisions
of Paragraphs 4, 5, 6 or 7 hereof, the Consultant acknowledges that the remedy
at law would be inadequate and that the Company shall be entitled to an
injunction restraining the Consultant from such breach in addition to monetary
damages and any other remedy provided by law.

 

9.       Termination. The Consultant and the Company shall have the right to
terminate this Agreement for any reason whatsoever or for no reason whatsoever,
upon thirty (30) days prior notice to the other.

 

a.       In the event, however, that the Company terminates this Agreement prior
to its expiration without Cause (as hereinafter defined), or in the event that
the Consultant terminates this Agreement prior to its expiration for Good Reason
(as hereinafter defined), the Consultant’s base consulting fee (as provided in
Paragraph 3(a) hereof) will continue to be paid to the Consultant for the
remainder of the term of the Agreement.

 

b.       In the event of the termination of this Agreement by the Consultant
without Good Reason, or in the event of the termination of this Agreement by the
Company for Cause, then Consultant shall be paid the base consulting fee and
expense reimbursement through the date of termination and no further amounts
whatsoever shall be payable hereunder.

 

c.       Notwithstanding any termination of this Agreement, the parties
obligations under Paragraphs 4, 5, 6, 7, 8 and 9 of this Agreement shall survive
any such termination and continue in full force and effect for the periods set
forth therein.

 

d.       For purposes hereof, the following terms shall have the following
meanings:

 

3 

 

i.       “Cause” shall mean any one or more of the following:

 

A.       the conviction of or plea of guilty or nolo contendere by the
Consultant to a felony, a crime, directly or indirectly, injurious to the
Company, a crime involving moral turpitude or a crime providing for a term of
imprisonment of one year or more (which shall not in any event include traffic
offenses);

 

B.       the Consultant engages in any fraud, misrepresentation, theft,
embezzlement or misappropriation with respect to the Company, or its properties,
funds or businesses, or any other conduct injurious to the Company;

 

C.      the violation by the Consultant of any covenant or agreement contained
in this Agreement or any other agreement with the Company which is not cured
within thirty (30) days after written notice thereof to Consultant; or

  

D.       the death or Mental Disability (as hereinafter defined) of the
Consultant.

ii.       “Good Reason” shall mean any of the following events:

A.       the violation by the Company of any covenant or agreement contained in
this Agreement or in any other agreement with the Consultant which is not cured
within thirty (30) days after written notice thereof to the Company;

B.       a material change by the Company in the nature or scope of the
Consultant’s responsibilities, authorities, powers, functions or duties from
those normally exercised by an executive in a position of responsibility
commensurate with the Consultant’s position specified in Paragraph 2 hereof; or

C.       the Company requiring the Consultant to work more than one-hundred
miles (100) miles away from the Consultant’s residence and home (other than as
necessitated by customary travel reasonably required to carry out the
Consultant’s duties hereunder).

 

iii. “Mental Disability” shall mean shall occur when (1) a mental impairment
which in the opinion of an independent physician appointed by the Company
prevents the Consultant for a period of at least one (1) year from performing
his duties hereunder; and (2) as a result of the foregoing, a legal guardian is
appointed for the Consultant.

 

4 

 

10.       Notices. Any notice required or permitted to be provided under this
Agreement shall be deemed properly furnished if in writing and if mailed by
registered or certified mail, postage prepaid with return receipt requested, to
the Consultant at his residence and to the Company at its offices at 501 West
Broadway, Suite 800, San Diego, California 92101.

 

11. Waiver of Breach. The waiver by either party of a breach of any provision of
this Agreement by the other party shall not operate or be construed as a waiver
of any subsequent breach.

 

12.       Assignment. This Agreement shall not be assignable by either party
except by the Company to any successor in interest of the Company’s business,
which assumes the obligations of the Company hereunder.

 

13.       Entire Agreement. This instrument contains the entire agreement of the
parties relating to the subject matter hereof, supersedes any and all prior
agreements and understanding regarding the subject matter hereof, and may not be
waived, changed, modified, extended or discharged orally but only by agreement
in writing, consented to in writing by the Company and the Consultant.

 

14.       Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Michigan without regard to conflicts of
interest principles.

 

15.       Compliance.

 

a.        This Agreement is intended to comply with all applicable laws and
regulations, including without limitation, Internal Revenue Code Section 409A,
as the same may be amended from time to time (“Section 409A”), and shall be
construed to the fullest extent possible to be so compliant. However, in the
event that any term or provision of this Agreement should at any time not be in
compliance with such laws and regulations, then in such event the parties hereto
agree to negotiate in good faith with each other such changes hereto as may be
reasonably necessary to make this Agreement compliant with such laws and
regulations, without resulting in a material disadvantage to either party.

 

b.       The parties further agree that all provisions of this Agreement shall
be construed in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A. In no event whatsoever will the Company be liable
for any additional tax, interest or penalties that may be imposed on Employee
under Section 409A or any damages for failing to comply with Section 409A.

 

c.       A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits subject to Section 409A upon or following a termination of
employment unless such termination is also a “separation from service” within
the meaning of Section 409A.

 

5 

 

d.       Any reimbursements for costs and expenses under this Agreement shall be
paid in no event later than the end of the calendar year following the calendar
year in which you incur such expense. With regard to any provision herein that
provides for reimbursement of costs and expenses or in kind benefits, except as
permitted by Section 409A, (i) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, and (ii)
the amount of expenses eligible for reimbursements or in-kind benefits provided
during any taxable year shall not affect the expenses eligible for reimbursement
or in-kind benefits to be provided in any other taxable year.

 

e.       If under this Agreement, an amount is paid in two (2) or more
installments, for purposes of Section 409A, each installment shall be treated as
a separate payment.

 

16.       Headings. The headings of any of the Sections or Paragraphs hereof are
for convenience only and shall not control or affect the meaning or construction
or limit the scope or intent of any of the provisions of this Agreement.

 

 

6 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

COMPANY: CONSULTANT:

 

TPT GLOBAL TECH, INC.

 

______________________________

John Ogren

By: __________________________

Name: __________________________

Its: __________________________

 

 

 

 

7 

 

 

EXHIBIT D

MANAGEMENT AGREEMENT

THIS MANAGEMENT AGREEMENT (the “Agreement”) is entered into this 29th day of
March, 2018 by and between SPEEDCONNECT LLC, a Michigan limited liability
company (the “Manager”), and TPT GLOBAL TECH, INC., a Florida corporation (the
“Purchaser”). Manager and Purchaser may be referred to in this Agreement as a
“Party”, and collectively as the “Parties”.

RECITALS:

WHEREAS, Manager was the owner of a wireless broadband services
telecommunications business with operations in several states (the “Operating
Systems”) utilizing 2.5 GHz spectrum licensed by the Federal Communications
Commission (the “FCC”) through authorizations licensed to Manager (the “FCC
Licenses”) and spectrum leased to Manager by other FCC licensees (the “Spectrum
Leases”) as specified in Exhibit A (collectively, the “FCC Spectrum”);

WHEREAS, Manager, as seller, and Purchaser have entered into a certain Asset
Purchase Agreement dated as of the date hereof (the “Purchase Agreement”),
pursuant to which Manager sold to Purchaser, all of the assets and businesses of
Manager (the “Business”), as well as the equipment to operate the Operating
Systems as noted on Exhibit B (the “Operating Equipment”) but excluding any
rights to use the FCC Spectrum.

WHEREAS, Manager has entered into that Asset Purchase Agreement dated January
31, 2018 with Clearwire Spectrum Holdings III LLC ("Sprint") pursuant to which
Sprint acquired the FCC Spectrum from Manager (the “Sprint Closing”);

WHEREAS, Manager negotiated with Sprint and entered into a lease, and subleases
(the "New Spectrum Leases"), pursuant to which it has the right to use certain
portions of the FCC Spectrum after the Sprint Closing;

WHEREAS, Manager is negotiating with Sprint to extend its leases, and subleases,
for a period of time to allow a transition of Purchasers customers to its
network.

WHEREAS, from the Commencement Date (as hereinafter defined) to the Termination
Date (as hereinafter defined), Purchaser desires to lease back the Operating
Equipment to Manager and to retain Manager to exclusively manage such Operating
Equipment to service its customers and Manager desires to lease back and manage
the Operating Equipment on behalf of Purchaser to continue operating the
Operating Systems, subject to the terms and conditions of this Agreement;

NOW THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, the adequacy and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

1.       Term. The term of this Agreement shall commence upon the date hereof
(the “Commencement Date”), and shall continue until the earlier of:

a.       Termination of this Agreement by mutual written consent of the Parties;

1 

 

b.       The termination of the New Spectrum Leases; or

c.       March 31, 2020 (or such other date as may be mutually agreed upon in
writing by Manager and Purchaser.

Upon such termination, the Parties shall use all commercially reasonable efforts
to promptly transition the management of the Operating Equipment to Purchaser,
subject to Manager’s obligations under any other agreements with Purchaser to
assist in managing the Operating Systems.

2.       Leaseback of Equipment. For the Term of this Agreement, Purchaser
hereby leases back all Operating Equipment sold to Purchaser under the Purchase
Agreement to Manager for the sum of ten dollars ($10.00) in accordance with the
terms and conditions below.

3.       Appointment of Manager. Purchaser hereby hires Manager as its
full-time, exclusive manager of the Operating Equipment, and Manager accepts
such appointment and agrees to manage and operate the Operating Equipment on a
full-time basis upon the terms and conditions set forth in this Agreement.

4.       Duties of Manager. Manager is to operate, monitor, repair as needed,
secure and confirm compliance with all FCC rules as they pertain to the use of
Seller’s FCC spectrum licenses and leases, and moreover insure that the
equipment is used in a proper manner as to provide radio connections to
purchaser’s customers as defined below:

a.        Manager shall exclusively maintain and operate the Operating Equipment
so as to provide continuous service to Purchaser’s customers. At Manager’s sole
expense and discretion, Manager will install and maintain all additional
equipment, including but not limited to, towers, transmission lines, antennas,
microwave facilities, transmitters and related equipment that Manager deems
necessary for the operation of such Operating Systems.

b.       Manager and Purchaser agree to cooperate to determine where such
service can be provided and to ensure quality service is being provided to
Purchaser’s customers, including the selection of tower sites. It is agreed that
such service shall only be provided in areas already being serviced by the
Operating Systems, unless Manager and Purchaser agree to expand or update such
services.

c.       Manager shall promptly notify Purchaser of any outages or other issues
that prevent or disrupt service to Purchaser’s customers and promptly seek to
remedy such interruptions to service.

d.        Manager shall hire employees and vendors to assist Manager with the
Operating Systems as Manager deems appropriate in Manager’s sole discretion.

e.       Manager shall ensure that such operations fully comply with all
federal, state and local laws, ordinances, rules and regulations and will
promptly obtain any approvals necessary to provide service on the Operating
Systems. Manager will promptly notify Purchaser of any occurrence of any
contractual dispute, violation, litigation, investigation, proceeding or inquiry

2 

 

that may arise generally or between Manager and any person or entity or
governmental body and which, if adversely determined, could reasonably be
expected to have a materially adverse impact on the Business.

5.       Manager’s Continued Use of FCC Spectrum. Manager shall use such
Operating Equipment to operate on the FCC Spectrum and will remain in de facto
control of such FCC Spectrum at all times. In order to ensure compliance with
the FCC rules and regulations, including the Communication Act of 1934, as
amended (the “FCC Laws”), regarding such FCC Spectrum, the Parties agree to the
following:

a.       Control of FCC Spectrum. Notwithstanding any other provision of this
Agreement, during the Term of this Agreement, Manager will have sole control
over the FCC Spectrum. This Agreement: (i) does not and will not vest in
Purchaser, or constitute, create or have the effect of constituting or creating,
de facto or de jure control, direct or indirect, over Manager or the FCC
Spectrum, and (ii) does not and will not constitute the transfer, assignment, or
disposition in any manner, voluntary or involuntary, directly or indirectly, of
the FCC Spectrum within the meaning of Section 310(d) of the Communications Act
for spectrum leasing purposes. During the Term of this Agreement, Purchaser will
not take any action inconsistent with or contrary to the Manager's de facto
control of the FCC spectrum as defined by the FCC Laws nor will it hold itself
out to the public as the holder of, or having any rights to or ownership in, the
FCC Spectrum.

b.       FCC Compliance. Manager shall be responsible for all obligations
imposed under the FCC Laws in connection with the operation of the FCC Spectrum.
Manager will also retain the primary responsibility for complying with the
obligations under the Spectrum Leases as lessee of such spectrum. Manager will
be the sole interface with the FCC on all matters directly relating to the FCC
Spectrum; provided, however, that nothing contained herein shall restrict
Purchaser from interfacing with the FCC on matters relating to the FCC's
approval of Purchaser as a lessee or sublessee of the FCC Spectrum. Purchaser
may request to accompany Manager to any meetings with the FCC which involve or
relate to the Business or the FCC Spectrum as it relates to Purchaser’s
applications to utilize such spectrum.

c.       Resolution of Interference Issues. Manager will take whatever actions
are reasonably necessary to resolve any interference-related matters arising
from operation of the FCC Spectrum.

d.       Notification of Violation. Manager will promptly notify Purchaser in
writing within two (2) business days of the occurrence of any event or the
initiation of any litigation, investigation, proceeding or inquiry by the FCC or
any governmental body which could reasonably be expected to have a material
impact or result in a material change to the ownership or operation of the FCC
Spectrum which affects the provision of services on any of the Operating
Systems. In the event that the FCC or other governmental body initiates an
investigation or inquiry concerning Purchaser or Manager in connection with this
Agreement or any of the performances rendered hereunder, Purchaser and Manager
agrees to cooperate with the FCC, or other governmental body.

e.       Access by Purchaser. Purchaser will have a right to inspect the
Operating Equipment during normal business hours and to take any action it deems
reasonably necessary to fulfill its rights under this Agreement.

3 

 

6.       Duties of Purchaser. During the term of this Agreement, Purchaser shall
have the following authority, duties and responsibilities as they pertain to the
Operating Systems:

a.       Purchaser shall manage the day-to-day operations of the Business and
perform such services and duties as are reasonably necessary and proper to
operate the Business, including but not limited to managing all customer
service, billing, collections, technical support, invoice generation and
tracking, payment collection, lock box maintenance, credit card processing, and
any and all actions necessary to charge and service existing customers of
Purchaser, disconnect customers of Purchaser, voluntarily and involuntarily,
solicit and market new customers, and connect new customers to the Purchaser's
network;

b.       Purchaser agrees to purchase any equipment necessary to maintain the
Operating Equipment requested by Manager, as well as any equipment purchases
that update or expand the Operating Systems requested by Purchaser.

c.       Purchaser shall be responsible for all wages, employment related
withholdings and taxes, and worker’s compensation insurance for any employees or
vendors used by Manager to operate the Operating Equipment, other than as
provided covered by 7(b) below.

d.       Purchaser will be obligated to cooperate with and aid Manager with
whatever actions Manager is required to take, if any, to make any required
notifications, or to obtain the approvals or consents of any governmental body
necessary for Manager to provide service on the Operating Systems;

e.       Purchaser shall be responsible for the preparation and submission of
any FCC applications requested by Manager for any new spectrum to utilize the
Operating Equipment.

f.       Purchaser shall not interfere with or disturb Manager’s rights under
this Agreement, including, without limitation, its right to exclusively manage
the Operating Equipment on behalf of Purchaser to continue the provision of
services on the Operating Systems.

7.       Management Fee and Expense Account.

a.       Management Fee. Manager shall earn a management fee for its services as
manager under this Agreement in the amount of fifteen thousand dollars ($15,000)
per month (the “Management Fee”). The Management Fee shall be paid monthly to
Manager in immediately available funds in the Deposit Account.

b.       Pass-through fees. Seller will provide a monthly accounting of all
pass-through fees for reimbursement by Purchaser. These fees will include, but
not be limited to FCC regulatory fees, FCC Spectrum lease fees under the New
Spectrum Leases, spectrum management and legal administrative fees, maintenance
agreements and technology repairs necessary to maintain transmission and
Operating equipment, and other expenses as deemed necessary by Manager.

8.       Insurance. Purchaser shall procure and maintain in force at all times
general liability and property casualty insurance, which insurance, where
applicable, shall name Manager as an additional named insured. Purchaser shall
pay such insurance premiums on a monthly basis.

4 

 

9.       Express Covenants and Agreements. Notwithstanding anything contained
herein to the contrary, the Parties agree that the following provisions will
apply:

a.       Manager must comply in all material respects at all times with
applicable rules set forth in the FCC Laws and any other requirement of law.
This Agreement may be revoked, cancelled or terminated by Purchaser if Manager
fails to comply in all material respects with the applicable requirements;

b.       If one or more of the FCC Licenses or the Spectrum Leases are revoked,
cancelled, terminated or otherwise ceases to be in effect, Manager has no
continuing authority or right to utilize such spectrum unless otherwise
authorized by the FCC; and

c.       The Agreement is not an assignment, sale or transfer of the FCC
Licenses or the Spectrum Leases.

10.       Representations, Warranties and Covenants. Each of the Parties hereto
represents, warrants and covenants, as applicable, to the other, with respect to
facts and issues relating to it, that:

a.       It is duly organized and in good standing under the laws of the
jurisdiction of its organization;

b.       It has full power and authority to carry out all of the transactions
contemplated hereby;

c.       It shall comply with all applicable laws, including the FCC Laws and
state, local and federal rules and regulations, governing the business,
ownership, management and operations under this Agreement;

d.       All requisite resolutions and other authorizations necessary for its
execution, delivery, performance and satisfaction of this Agreement have been
duly adopted and complied with;

e.       This Agreement is a valid and binding agreement, enforceable against it
in accordance with the terms of this Agreement; and

f.       Neither the execution nor the delivery of this Agreement nor the
performance of the terms contemplated by it will conflict with, or result in any
violation or default under, any term of the articles or certificate of
incorporation, organizational documents, or by-laws of such Party, or any
agreement, mortgage, indenture, license, permit, lease or other instrument,
judgment, decree, order, law or regulation by which the Party or its assets are
bound.

11.       Indemnification.

a.       Manager’s Duty to Indemnify. Manager will defend, indemnify and hold
Purchaser and each of its affiliates and their respective partners, members,
officers, directors, shareholders, employees, agents, representatives,
successors and assigns harmless from and against any and all liabilities,
losses, damages, claims, demands, expenses, assessments, judgments, recoveries,
deficiencies and costs, including reasonable attorney’s fees (but excluding any
consequential,

5 

 

exemplary or punitive damages, other than those consequential, exemplary or
punitive damages (i) arising in connection with the intentional act or omission
of Manager resulting in a breach, (ii) arising in connection with the fraud of
Manager, or (iii) payable to one or more third parties), to the extent resulting
from, arising out of, or based upon claims by a third party directly resulting
from any breach by Manager of any warranty, representation, agreement or
obligation contained in this Agreement.

b.       Purchaser's Duty to Indemnify. Purchaser will defend, indemnify and
hold Manager and each of its affiliates and their respective partners, members,
officers, directors, shareholders, employees, agents, representatives,
successors and assigns harmless from and against any and all liabilities,
losses, damages, claims, demands, expenses, assessments, judgments, recoveries,
deficiencies and costs, including reasonable attorney’s fees (but excluding any
consequential, exemplary or punitive damages, other than those consequential,
exemplary or punitive damages (i) arising in connection with the intentional act
or omission of Purchaser resulting in a breach, (ii) arising in connection with
the fraud of Purchaser, or (iii) payable to one or more third parties), to the
extent resulting from, arising out of, or based upon claims by a third party
directly resulting from any breach by Purchaser of any warranty, representation,
agreement or obligation contained in this Agreement.

c.       Survival. This Section 11 will survive for Ninety (90) days following
Termination Date of this Agreement.

12.       Independent Contractor. The relationship of the parties is that of an
independent contractor, and Manager shall not be deemed or construed to be an
employee or joint venturer of Purchaser. The parties agree to respect the
independent contractor status for all purposes.

13.       Entire Agreement. This Agreement, together with the Purchase
Agreement, constitutes the entire agreement between the parties with regard to
the management and operation of the Business by Manager during the term of this
Agreement, and this Agreement supersedes all prior or contemporaneous
agreements, representations, negotiations, discussions and understandings of the
parties with respect to the subject matter hereof.

14.       Binding Agreement. This Agreement shall be binding on, and inure to
the benefit of, the parties and their personal representatives, successors and
assigns.

15.       Governing Law. This Agreement shall be governed by the laws of the
State of Michigan without regard to choice of law provisions.

16.       Severability. If any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be invalid or unenforceable,
this Agreement shall continue in full force and effect without the provision.

17.       Reformation. If the FCC determines that this Agreement is inconsistent
with the terms and conditions of the FCC Laws or if any governmental body alters
the permissibility of this Agreement subsequent to the date of this Agreement
under the requirements of law, then the Parties agree to use reasonable best
efforts to modify this Agreement as necessary to cause this Agreement (as
modified) to comply with such new requirements of law and to preserve to the
extent possible the economic arrangements and management arrangement set forth
in this Agreement.

6 

 

18.       Cooperation. The Parties will take such further action and execute
such further assurances, documents and certificates as either Party may
reasonably request to effectuate the purposes of this Agreement.

19.       Amendment. No supplement, modification, or amendment of this Agreement
shall be binding unless executed in writing by the parties with such writings
specifically referencing this Agreement.

20.       Defined Terms. All capitalized terms used herein but not otherwise
defined herein shall have the meaning ascribed to such term in the Purchase
Agreement.

21.       Terms. Nouns and pronouns will be deemed to refer to the masculine,
feminine, neuter, singular and plural, as the identity of the person or persons,
firm, trust, entity, or corporation may in the context require.

22.       Section Headings. The section headings contained in this Agreement
have been inserted only as a matter of convenience and for reference and in no
way shall be construed to define, limit or describe the scope or intent of any
provision of this Agreement.

23.       Counterparts. This Agreement may be executed in any identical
counterparts, and all of which shall be construed together as a single
instrument. Original signatures transmitted by facsimile or email will be
effective to create counterparts.

24.       Notices and Consent. All notices required or permitted by this
Agreement shall be delivered pursuant to the notice provision contained in the
Purchase Agreement. Any consent required hereunder shall, if requested of by the
party seeking, be provided promptly by electronic mail to the party seeking such
consent.

25.       Assignment. Manager acknowledges and agrees that the services and
duties required of Manager hereunder are personal, as a result of which Manager
shall not assign, delegate or otherwise transfer any of its rights or duties
hereunder without the prior written consent of Purchaser, which shall not be
unreasonably withheld. Purchaser shall not assign, delegate or otherwise
transfer any of its rights or duties hereunder without the prior written consent
of Manager, which shall not be unreasonably withheld.

Signatures on the Following Page

7 

 

 

 

 

The Parties have made and executed this Agreement as of the date set first set
forth above.

 

MANAGER:

 

SPEEDCONNECT LLC

 

__________________________________

By:_______________________________

Its:_______________________________



 

PURCHASER:

 

TPT GLOBAL TECH, INC.

 

__________________________________

By:_______________________________

Its:_______________________________

8 

 

 

EXHIBIT A

 

LICENSES AND LEASES

 

 

 

1 

 

 

EXHIBIT B

 

OPERATING BUDGET

1 

 

 

EXHIBIT E-1

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”), entered into as of the ___st day of
May, 2019 (the “Effective Date”), is by and between Mary Kay Lucio (the
“Employee”), an individual whose address 2855 Barnard Road, Saginaw, Michigan
48603, and TPT GLOBAL TECH, INC., a Florida corporation (the “Company”).

 

 

WITNESSETH:

 

WHEREAS, the Company desires to employ the Employee, and the Employee desires to
accept such employment, upon the terms and conditions contained herein;

 

NOW, THEREFORE, in consideration of the premise and the mutual covenants set
forth herein, the parties hereto agree as follows:

 

1.       Duties of Employee.

 

a.       The Company hereby agrees to employ the Employee as the Company’s
Business Manager for the Term (as defined in Paragraph 2 hereof) of this
Agreement, and the Employee hereby agrees to serve the Company as an employee,
upon the terms and conditions set forth herein.

 

b.       In such capacity and subject to the chain of command established by the
Chief Executive Officer and/or designated supervisor from time to time, Employee
will be responsible for carrying out such duties and matters as the Company may
determine from time to time are appropriately assigned the Company Business
Manager, including without limitation, being directly responsible for all
company billing, receivables, billing system reporting, collections, bad debt
reconciliation and recovery, billing services, team recruitment and supervision,
company billing policies, monitoring and enforcement, and other duties as may be
assigned from time to time.

 

c.       During the Term of this Agreement, the Employee agrees to serve the
Company on a full-time basis and shall devote her full time, attention and
commercially reasonable efforts to the performance of his assigned duties with
the Company. Employee’s normal working hours shall be the hours that the Company
is open for business; however, Employee may be required by the nature of the
Company’s business to work other or additional hours for which there will not be
additional compensation. Employee’s services shall be performed generally at the
Company’s headquarters (currently Frankenmuth, Michigan). The parties
acknowledge, however, that the Employee’s geographic responsibility shall
include all of the Company’s markets and that accordingly, the Employee may be
required to travel in connection with the Employee’s performance of her duties
hereunder.

 

d.        The Employee shall be subject to and observe all rules, policies and
regulations now or hereafter established by the Company for the conduct of its
business.

 

1 

 

e.       The Employee shall not during the Term of this Agreement be engaged in
any other business activity, whether or not such activity is pursued for gain,
profit or other pecuniary advantage other than pursuits which are otherwise
compatible with the interests of the Company and approved by the Company in
advance of engaging in such pursuit.

  

2.       Term. The term of this Agreement (the “Term”) shall commence as of the
Effective Date hereof and shall continue in effect for a period of two (2)
years, unless otherwise terminated earlier pursuant to Paragraph 4 hereof.

 

3.       Compensation. In consideration for the services rendered by the
Employee hereunder, the Company shall pay the Employee compensation as follows:

 

a.       During the Term of this Agreement, the Company shall pay the Employee
an annual minimum salary (the “Annual Salary”) at a rate equal to $125,000
payable every other week in accordance with the normal payroll practices of the
Company, with annual increases of up to 5% on each anniversary date in the
discretion of the Company.

 

b.       During the Term, the Employee shall be eligible to participate in the
Company’s bonus program, which is described in Exhibit C attached hereto,
subject to the terms and conditions thereof.

 

c.        During the Term of this Agreement, the Company shall provide the
Employee with such insurance, vacation, medical, retirement and other fringe
benefits as the Company may from time to time provide its full-time management
Employees.

 

d.       The Company shall also reimburse Employee for any travel and
out-of-pocket expenses incurred by Employee (at the direction of the Company)
for the purpose of performing Employee’s duties hereunder or otherwise at the
request of the Company. Reimbursement for all such expenses shall be made within
thirty (30) days following presentation to and approval by the Company of
receipts, vouchers and other evidence reasonably satisfactory in itemizing such
expenses in reasonable detail in accordance with the Company’s regular practice.

 

4.Termination.

 

a.      During the Term of this Agreement the Employee’s employment and this
Agreement may be terminated by the Company with or without Cause (as hereinafter
defined) immediately upon delivery of written notice of termination to the
Employee; provided, however, in the event such termination is without Cause,
then in such event, and subject to the Employee’s compliance with Section 5 of
this Agreement, the Company shall continue to pay to the Employee, as severance
pay, the Employee’s Annual Salary until that date which is two (2) years
following the Effective Date of this Agreement.

  

b.       For purposes hereof, “Cause” shall mean a termination of the Employee’s
employment as a result of any of the following events:

 

2 

 

i.       the Employee’s conviction of or plea of guilty or nolo contendere to a
felony, a crime, directly or indirectly, injurious to the Company, a crime
involving moral turpitude or a crime providing for a term of imprisonment of one
year or more;

 

ii.     the Employee engages in any fraud, misrepresentation, theft,
embezzlement or misappropriation with respect to the Company, or its properties,
funds or businesses;

 

iii.     the Employee engages in any actions which are materially injurious to
the Company or which materially and adversely affect the Company's business or
relationships with its employees or customers;

 

iv.     the material breach by the Employee of any covenant or agreement
contained in this Agreement or any other agreement with the Company which
remains uncured for a period of thirty (30) days after notice of breach;

  

v.      the Employee’s material failure to perform his assigned duties to the
reasonable satisfaction of the Company, and such failure continues for a period
of thirty (30) days following written notice thereof to the Employee; or

 

vi.     the Employee’s death or permanent disability.

 

5.       Confidentiality, Non-Compete and Right to Inventions. The Employee
hereby expressly agrees to all of the confidentiality, non-compete and right to
inventions provisions set forth in Exhibit A attached hereto, all of which are
hereby incorporated herein by reference.

 

6.       Notices. Any notice required or permitted to be provided under this
Agreement shall be deemed properly furnished if in writing and if mailed by
registered or certified mail, postage prepaid with return receipt requested, to
the Employee at his residence and to the Company at its offices.

 

7.       Waiver of Breach. The waiver by either party of a breach of any
provision of this Agreement by the other party shall not operate or be construed
as a waiver of any subsequent breach.

 

8.       Binding Effect; Benefits; Assignment. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns, heirs and legal representatives. This
Agreement shall not be assignable by the Employee.

 

9.       General Terms and Conditions. The Employee hereby expressly agrees to
all of the general terms and conditions set forth in Exhibit B attached hereto,
all of which are hereby incorporated herein by reference.

 

10.       Entire Agreement. This instrument contains the entire agreement of the
parties relating to the subject matter hereof and the Employee’s relationship
with the Company, supersedes all prior agreements and understandings, and may
not be waived, changed, modified, extended or discharged orally but only by
agreement in writing, consented to in writing by the Company, and

3 

 

signed by the party against whom enforcement of any such waiver, change,
modification, extension or discharge is sought.

 

11.       Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument. Signature pages delivered
by PDF or facsimile shall be binding to the same extent as an original.

 

12.       Severability. If any provision of this agreement is unenforceable or
illegal, the remainder of the Agreement shall remain in full force and effect.

 

13.       Attorneys' Fees. In the event of any litigation between the parties
hereto arising out of the terms, conditions and obligations expressed in this
Agreement, the prevailing party in such litigation shall be entitled to recover
reasonable attorneys' fees incurred in connection therewith.

 

 

[Signatures appear on the following page.]

 

4 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

 

COMPANY: CONSULTANT:

 

TPT GLOBAL TECH, INC.

 

______________________________

Mary Kay Lucio

By: __________________________

Name: __________________________

Its: __________________________

 

 

5 

 

EXHIBIT A

Confidentiality. The Employee shall, while employed by the Company and
thereafter, preserve in confidence all proprietary information heretofore or
hereafter acquired by him or disclosed to him relating to customers, products,
processes, machines, inventions, or improvements of the Company and its
affiliates (collectively, the “Companies”) or in which the Companies are
interested and all other information of any kind or nature pertaining to the
business of the Companies, and the Employee will not disclose any such
information to any other person without the express prior written authorization
of the Companies or make use of such information for the Employee’s personal
benefit or for the benefit of any person (other than the Companies) or assist
others in using such information. Confidential information shall not include: a)
information which the Companies permit the Consultant to disclose in the course
and scope of performing his duties under the Employment Agreement; b)
information which at the time of its disclosure is or which thereafter becomes
part of the public domain by publication or otherwise, other than as a result of
a disclosure by Employee; or c) any information which is required to be
disclosed by law or any administrative or legal proceedings.

Non-Competition. The Employee hereby acknowledges and recognizes the highly
competitive nature of the business of the Companies and accordingly agrees that,
for the consideration stated herein, during Employee’s employment with the
Company and continuing thereafter during the Limitation Period (as hereinafter
defined), Employee will not directly or indirectly (except as a passive investor
in less than one (1%) percent of the outstanding capital stock of a publicly
traded corporation or in his capacity as an employee of the Company):



i. conduct, engage in, have an interest in (whether as an owner, principal,
lender, stockholder, partner, member, employer, employee, consultant,
representative, distributor, officer, director or otherwise):



a) any business or enterprise (whether or not for profit) which offers or
performs services (including, without limitation, the provision of wireless
internet or related services) in competition with those being offered or
provided by the Companies; or

b) any business or enterprise (whether or not for profit) which develops,
manufactures, offers or sells any products in competition with those developed,
manufactured, offered or sold by the Companies;

--- anywhere in the States of Michigan, Iowa, Idaho, Maine, Mississippi,
Montana, Nebraska, Arizona, Texas, or any other geographic area in which the
Company is now or then conducting business.



ii. Solicit, divert, take away, interfere with or accept any business from any
customers, suppliers, trade or patronage of the Companies, or take any actions
which are materially adverse to or materially injurious to the Companies, or
which materially and adversely affect the business of the Companies, or their
relationships with their employees, customers or suppliers; or

iii. Attempt to employ, solicit for employment or directly employ any employee
of the Companies, or induce or otherwise advise any employee to leave the employ
of the Companies or to engage in any of the activities prohibited hereby.

“Limitation Period” shall mean: (A) in the case of termination by the Company
without Cause, the period ending three (3) years after the Effective Date of
this Agreement; (B) in all other cases, a period of one (1) year following the
expiration or termination of this Agreement.

Company Right to Inventions. The Employee shall promptly disclose, grant and
assign to the Companies for their sole use and benefit any and all inventions,
improvements, technical information and suggestions relating in any way to the
products or services of the Companies which the Employee may conceive, develop
or acquire during the term of the Employee’s employment (whether or not during
usual working hours), together with all patent applications, letters patent,
copyrights and reissues thereof that may at any time be granted for or upon any
such invention, improvement or technical information. In connection therewith,
the Employee shall promptly at all times during and after the term of the
Employee’s employment:

a. Execute and deliver such applications, assignments, descriptions and other
instruments as may be necessary or proper in the operation of the Companies to
vest title to such inventions, improvements, technical information, patent
applications and patents or reissues thereof in the Companies and to enable the
Company to obtain and maintain the entire right and title thereto throughout the
world.

 

1 

 



b. Render to the Companies at their expense all such assistance as it may
require in the prosecution of applications for said patents or reissues thereof,
in the prosecution or defense of interferences which may be declared involving
any said application or patents, and in any litigation in which the Companies
may be involved relating to any such patents, inventions, improvements or
technical information



 

 

 

A-2 

 

EXHIBIT B

 

1.                   The Company shall have the right to deduct from and/or set
off against any amounts payable to the Employee hereunder any employment or
withholding taxes which the Company deems are required by law to be withheld
from such amounts.

 

2.                   The parties hereto hereby acknowledge and agree that the
restrictions contained in this Agreement are reasonable and necessary for the
purpose of preserving for the Company, its business and goodwill and other
proprietary rights. It is the desire and intent of the parties that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
may be sought. Accordingly, to the extent any provision hereof is deemed
unenforceable by limitation thereon, the parties agree that the same shall,
nevertheless, be enforceable to the fullest extent permissible under the laws
and public policies applied in such jurisdiction in which enforcement is sought.
Furthermore, if any particular portion of this Agreement be adjudicated as
invalid or unenforceable, such portion shall be deleted and such deletion shall
apply only with respect to the operation of such portion in the particular
jurisdiction in which such adjudication is made.

 

3.                   In the event of a breach or threatened breach by the
Employee of the provisions of Exhibit A hereof, the Employee acknowledges that
the remedy at law would be inadequate and that the Company shall be entitled to
seek an injunction restraining him from such breach, in addition to monetary
damages and any other remedy provided by law.

 

4.                   This Agreement shall be governed and interpreted in
accordance with the laws of the State of Michigan.

 

5.       The parties agree that, except for claims for injunctive relief as set
forth in paragraph 3 above, any and all claims, controversies or actions arising
out of the terms, provisions or subject matter of this Agreement or the
engagement of the Consultant shall and must be resolved exclusively by
arbitration in accordance with the following provisions:

(a)        The agreement of the Parties to arbitrate covers all disputes of
every kind arising out of or relating in any way to this Agreement, any related
agreement or any of the transactions contemplated by this Agreement. Disputes,
excluding, however, claims for injunctive relief (as set forth in paragraph 3
above), but specifically including, without limitation, actions for breach of
contract with respect to this Agreement or the related agreement, as well as any
claim based upon tort or any other causes of action relating to the transactions
contemplated by this Agreement, such as claims based upon an allegation of fraud
or misrepresentation and claims based upon a federal or state statute. In
addition, the arbitrators selected according to procedures set forth below shall
determine the arbitrability of any matter brought to them, and their decision
shall be final and binding on the Parties.

 

(b)        The forum for the arbitration shall be Detroit, Michigan.

 

(c)        The governing law for the arbitration shall be the law of the State
of Michigan, without reference to its conflicts of laws provisions.

 

(d)        There shall be a single arbitrator, who shall be selected as provided
in the rules described in subsection (f).

 

(e)        The arbitration shall be administered by the American Arbitration
Association.

 

B-1 

 

(f)        The rules of arbitration shall be the Commercial Arbitration Rules of
the American Arbitration Association, as modified by any other instructions that
the Parties may agree upon at the time.

 

(g)        The arbitrator shall be bound by and shall strictly enforce the terms
of this Agreement and may not limit, expand or otherwise modify its terms. The
arbitrator shall make a good faith effort to apply substantive applicable law,
but an arbitration decision shall not be subject to review because of errors of
law.

 

(h)        The arbitrator’s decision shall provide a reasoned basis for the
resolution of each dispute and for any award.

 

(i)        The Parties shall share equally the fees and expenses of the American
Arbitration Association and the arbitrator. The arbitration shall make an award
of reasonable attorney’s fees and other reasonable expenses of the arbitration
(except as provided in the previous sentence) to the prevailing party in the
arbitration.

 

(j)       All such arbitration claims must be filed no later than twelve (12)
months after the date of the employment action that is the subject of the claim,
controversy or action that is the subject of the claim.

 

(k)        The arbitrator shall have power and authority to award any remedy or
judgment that could be awarded by a court of law in Michigan. The award rendered
by arbitration shall be final, binding, and nonappealable, and judgment upon the
award may be entered in any court of competent jurisdiction in the United
States.

 

 

 

B-2 

 

EXHIBIT C

 

TPT Global Tech, Inc. Managers’ Bonus Program

 

Program Description:

 

The President and CEO, at his/her sole discretion, may select exempt, salaried
supervisors, to participate in the annual manager’s bonus pool. Participants
must be full-time employees, in good standing with the company, and employed
without restrictions at the time of bonus distributions.

 

The bonus pool is a budgeted reserve of cash, calculated at 30 percent (30%) of
the annual base salary of the program participants, and designated to be paid
during the first quarter following the close of the previous year’s December
year-to-date profit and loss financial statements. The spirit and design of the
program is an “All for one, one for all” management team bonus. If the
Management team beats the Company’s budgeted cash flow, calculated as EBITDA,
for the calendar budget year, the participants are paid in the next calendar
quarter, or typically the last payroll in March. The President of the Company
may decide from time to time, again at his/her sole discretion, to eliminate
certain financial variables deemed to be beyond the team’s control. This can be
both a bonus maker and a bonus breaker. Examples might include, but are not be
limited to, acquisition expenses and windfall revenues, special accounting
entries, outside legal expenses, corporate allocations, etc.

 

The program payments assume that the participant is employed in good standing
when the bonus is paid and shall be pro-rated for partial years.

 

The President & CEO of the Company may not participate in the program.

 

Example:

 

1. Position, Senior Technical Manager, base pay $65,000 per year. Invited to
participate in program for the 2016 calendar year. Budget Company wide cash
flow, $4,500,000. Bonus potential ($65,000*.3) $19,500. Adjusted cash flow
(EBITDA) at year-end, $4,200,000. No bonus paid.

2. Position, General Manager, base pay $75,000 per year. Invited to participate
in program for the 2016 calendar year, however participant does not join until
June of the bonus year. Budget Company wide cash flow, $4,500,000. Bonus
potential ($75,000*.3) $22,500. Adjusted cash flow (EBITDA) at year-end,
$5,000,000. $11,250 paid to manager in March of 2017.

 



Finally, any rights that Employee may have to any unpaid bonuses shall be
forfeited in the event of any termination of employment (with Cause) prior to
the end of the contract year upon which the bonus is paid. Notwithstanding the
foregoing, Employee shall be eligible to participate in the bonus program for
the last year in the contract Term of this Agreement on a prorated basis based
upon the actual days worked despite the fact that the award of such potential
bonus will not occur until after the expiration of the Term of this Agreement.

 

1 

 

EXHIBIT E-2

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”), entered into as of the ___ day of May,
2019 (the “Effective Date”), is by and between [RANDY] VALENTINE (the
“Employee”), an individual whose address is 5946 Fulton Street, Mayville, MI
48744, and TPT GLOBAL TECH, INC., a Florida corporation (the “Company”).

 

WITNESSETH:

 

WHEREAS, the Company desires to employee the Employee, and the Employee desires
to accept such employment, upon the terms and conditions contained herein;

 

NOW, THEREFORE, in consideration of the premise and the mutual covenants set
forth herein, the parties hereto agree as follows:

 

1.       Duties of Employee.

 

a.       The Company hereby agrees to employ the Employee as the Company’s
Director of Engineering for the Term (as defined in Paragraph 2 hereof) of this
Agreement, and the Employee hereby agrees to serve the Company as an employee,
upon the terms and conditions set forth herein.

 

b.       In such capacity and subject to the chain of command established by the
Chief Executive Officer and/or Board of Managers from time to time, Employee
will be responsible for carrying out such duties and matters as the Company may
determine from time to time are appropriately assigned to the Director of
Engineering, including without limitation, being directly responsible for all
company Internet protocol based data transport, storage, security, distribution,
and reliability for multi-state geographic area with multiple data access
points, data centers, network management tools and multi-disciplined engineering
team and tier 2 technical support.

 

c.       During the Term of this Agreement, the Employee agrees to serve the
Company on a full-time basis and shall devote his full time, attention and
commercially reasonable efforts to the performance of his assigned duties with
the Company. Employee’s normal working hours shall be the hours that the Company
is open for business; however, Employee may be required by the nature of the
Company’s business to work other or additional hours for which there will not be
additional compensation. Employee’s services shall be performed generally at the
Company’s headquarters (currently Frankenmuth, Michigan). The parties
acknowledge, however, that the Employee’s geographic responsibility shall
include all of the Company’s markets and that, accordingly, the Employee will be
required to travel extensively in connection with the Employee’s performance of
his duties hereunder.

 

d.        The Employee shall be subject to and observe all rules, policies and
regulations now or hereafter established by the Company for the conduct of its
business.

 

1 

 

e.       The Employee shall not during the Term of this Agreement be engaged in
any other business activity, whether or not such activity is pursued for gain,
profit or other pecuniary advantage other than pursuits which are otherwise
compatible with the interests of the Company and approved by the Company in
advance of engaging in such pursuit.

  

2.       Term. The term of this Agreement (the “Term”) shall commence as of the
Effective Date hereof and shall continue in effect for a period of two (2)
years, unless otherwise terminated earlier pursuant to Paragraph 4 hereof.

 

3.       Compensation. In consideration for the services rendered by the
Employee hereunder, the Company shall pay the Employee compensation as follows:

 

a.       During the Term of this Agreement, the Company shall pay the Employee
an annual minimum salary (the “Annual Salary”) at a rate equal to One Hundred
Ten Thousand ($125,000) Dollars, payable every other week in accordance with the
normal payroll practices of the Company, with annual increases of up to 5% on
each anniversary date in the discretion of the Company.

 

b.       During the Term, the Employee shall be eligible to participate in the
Company’s bonus program, which is described in Exhibit C attached hereto,
subject to the terms and conditions thereof.

 

c.        During the Term of this Agreement, the Company shall provide the
Employee with such insurance, vacation, medical, retirement and other fringe
benefits as the Company may from time to time provide its full time management
Employees.

 

d.       The Company shall also reimburse Employee for any travel and
out-of-pocket expenses incurred by Employee (at the direction of the Company)
for the purpose of performing Employee’s duties hereunder or otherwise at the
request of the Company. Reimbursement for all such expenses shall be made within
thirty (30) days following presentation to and approval by the Company of
receipts, vouchers and other evidence reasonably satisfactory in itemizing such
expenses in reasonable detail in accordance with the Company’s regular practice.

 

4.       Termination.

  

a.      During the Term of this Agreement the Employee’s employment and this
Agreement may be terminated by the Company with or without Cause (as hereinafter
defined) immediately upon delivery of written notice of termination to the
Employee; provided, however, in the event such termination is without Cause,
then in such event, and subject to the Employee’s compliance with Section 5 of
this Agreement, the Company shall continue to pay to the Employee, as severance
pay, the Employee’s Annual Salary until that date which is three (3) years
following the Effective Date of this Agreement.

  

b.       For purposes hereof, “Cause” shall mean a termination of the Employee’s
employment as a result of any of the following events:

 

2 

 

i.       the Employee’s conviction of or plea of guilty or nolo contendere to a
felony, a crime, directly or indirectly, injurious to the Company, a crime
involving moral turpitude or a crime providing for a term of imprisonment of one
year or more;

 

ii.      the Employee engages in any fraud, misrepresentation, theft,
embezzlement or misappropriation with respect to the Company, or its properties,
funds or businesses;

 

iii.      the Employee engages in any actions which are materially injurious to
the Company or which materially and adversely affect the Company's business or
relationships with its employees or customers; 

 

iv.      the material breach by the Employee of any covenant or agreement
contained in this Agreement or any other agreement with the Company which
remains uncured for a period of thirty (30) days after notice of breach;

  

v.       the Employee’s material failure to perform his assigned duties to the
reasonable satisfaction of the Company, and such failure continues for a period
of thirty (30) days following written notice thereof to the Employee; or

 

vi.       the Employee’s death or permanent disability.

 

5.       Confidentiality, Non-Compete and Right to Inventions. The Employee
hereby expressly agrees to all of the confidentiality, non-compete and right to
inventions provisions set forth in Exhibit A attached hereto, all of which are
hereby incorporated herein by reference.

 

6.       Notices. Any notice required or permitted to be provided under this
Agreement shall be deemed properly furnished if in writing and if mailed by
registered or certified mail, postage prepaid with return receipt requested, to
the Employee at his residence and to the Company at its offices.

 

7.       Waiver of Breach. The waiver by either party of a breach of any
provision of this Agreement by the other party shall not operate or be construed
as a waiver of any subsequent breach.

 

8.       Binding Effect; Benefits; Assignment. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns, heirs and legal representatives. This
Agreement shall not be assignable by the Employee.

 

9.       General Terms and Conditions. The Employee hereby expressly agrees to
all of the general terms and conditions set forth in Exhibit B attached hereto,
all of which are hereby incorporated herein by reference.

 

10.       Entire Agreement. This instrument contains the entire agreement of the
parties relating to the subject matter hereof and the Employee’s relationship
with the Company, supersedes all prior agreements and understandings, and may
not be waived, changed, modified, extended or discharged orally but only by
agreement in writing, consented to in writing by the Company, and

3 

 

signed by the party against whom enforcement of any such waiver, change,
modification, extension or discharge is sought.

 

11.       Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument. Signature pages delivered
by PDF or facsimile shall be binding to the same extent as an original.

 

12.       Severability. If any provision of this agreement is unenforceable or
illegal, the remainder of the Agreement shall remain in full force and effect.

 

13.       Attorneys' Fees. In the event of any litigation between the parties
hereto arising out of the terms, conditions and obligations expressed in this
Agreement, the prevailing party in such litigation shall be entitled to recover
reasonable attorneys' fees incurred in connection therewith.

 

 

[Signatures appear on the following page.]

 

4 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

 

COMPANY: CONSULTANT:

 

TPT GLOBAL TECH, INC.

 

______________________________

Randy Valentine

By: __________________________

Name: __________________________

Its: __________________________

5 

 

EXHIBIT A

Confidentiality. The Employee shall, while employed by the Company and
thereafter, preserve in confidence all proprietary information heretofore or
hereafter acquired by him or disclosed to him relating to customers, products,
processes, machines, inventions, or improvements of the Company and its
affiliates (collectively, the “Companies”) or in which the Companies are
interested and all other information of any kind or nature pertaining to the
business of the Companies, and the Employee will not disclose any such
information to any other person without the express prior written authorization
of the Companies or make use of such information for the Employee’s personal
benefit or for the benefit of any person (other than the Companies) or assist
others in using such information. Confidential information shall not include: a)
information which the Companies permit the Consultant to disclose in the course
and scope of performing his duties under the Employment Agreement; b)
information which at the time of its disclosure is or which thereafter becomes
part of the public domain by publication or otherwise, other than as a result of
a disclosure by Employee; or c) any information which is required to be
disclosed by law or any administrative or legal proceedings.

Non-Competition. The Employee hereby acknowledges and recognizes the highly
competitive nature of the business of the Companies and accordingly agrees that,
for the consideration stated herein, during Employee’s employment with the
Company and continuing thereafter during the Limitation Period (as hereinafter
defined), Employee will not directly or indirectly (except as a passive investor
in less than one (1%) percent of the outstanding capital stock of a publicly
traded corporation or in his capacity as an employee of the Company):

i. conduct, engage in, have an interest in (whether as an owner, principal,
lender, stockholder, partner, member, employer, employee, consultant,
representative, distributor, officer, director or otherwise): 

a) any business or enterprise (whether or not for profit) which offers or
performs services (including, without limitation, the provision of wireless
internet or related services) in competition with those being offered or
provided by the Companies; or

b) any business or enterprise (whether or not for profit) which develops,
manufactures, offers or sells any products in competition with those developed,
manufactured, offered or sold by the Companies;

 --- anywhere in the States of Michigan, Iowa, Idaho, Maine, Mississippi,
Montana, Nebraska, Arizona, Texas, or any other geographic area in which the
Company is now or then conducting business.



ii. Solicit, divert, take away, interfere with or accept any business from any
customers, suppliers, trade or patronage of the Companies, or take any actions
which are materially adverse to or materially injurious to the Companies, or
which materially and adversely affect the business of the Companies, or their
relationships with their employees, customers or suppliers; or 

ii. Attempt to employ, solicit for employment or directly employ any employee of
the Companies, or induce or otherwise advise any employee to leave the employ of
the Companies or to engage in any of the activities prohibited hereby 

“Limitation Period” shall mean: (A) in the case of termination by the Company
without Cause, the period ending three (3) years after the Effective Date of
this Agreement; (B) in all other cases, a period of one (1) year following the
expiration or termination of this Agreement.

Company Right to Inventions. The Employee shall promptly disclose, grant and
assign to the Companies for their sole use and benefit any and all inventions,
improvements, technical information and suggestions relating in any way to the
products or services of the Companies which the Employee may conceive, develop
or acquire during the term of the Employee’s employment (whether or not during
usual working hours), together with all patent applications, letters patent,
copyrights and reissues thereof that may at any time be granted for or upon any
such invention, improvement or technical information. In connection therewith,
the Employee shall promptly at all times during and after the term of the
Employee’s employment:

a. Execute and deliver such applications, assignments, descriptions and other
instruments as may be necessary or proper in the operation of the Companies to
vest title to such inventions, improvements, technical information, patent
applications and patents or reissues thereof in the Companies and to enable the
Company to obtain and maintain the entire right and title thereto throughout the
world. 

 

 A-1

 



b. Render to the Companies at their expense all such assistance as it may
require in the prosecution of applications for said patents or reissues thereof,
in the prosecution or defense of interferences which may be declared involving
any said application or patents, and in any litigation in which the Companies
may be involved relating to any such patents, inventions, improvements or
technical information

 



2 

 

EXHIBIT B

 

1.       The Company shall have the right to deduct from and/or set off against
any amounts payable to the Employee hereunder any employment or withholding
taxes which the Company deems are required by law to be withheld from such
amounts.

 

2.       The parties hereto hereby acknowledge and agree that the restrictions
contained in this Agreement are reasonable and necessary for the purpose of
preserving for the Company, its business and goodwill and other proprietary
rights. It is the desire and intent of the parties that the provisions of this
Agreement be enforced to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement may be sought.
Accordingly, to the extent any provision hereof is deemed unenforceable by
limitation thereon, the parties agree that the same shall, nevertheless, be
enforceable to the fullest extent permissible under the laws and public policies
applied in such jurisdiction in which enforcement is sought. Furthermore, if any
particular portion of this Agreement be adjudicated as invalid or unenforceable,
such portion shall be deleted and such deletion shall apply only with respect to
the operation of such portion in the particular jurisdiction in which such
adjudication is made.

 

3.       In the event of a breach or threatened breach by the Employee of the
provisions of Exhibit A hereof, the Employee acknowledges that the remedy at law
would be inadequate and that the Company shall be entitled to seek an injunction
restraining him from such breach, in addition to monetary damages and any other
remedy provided by law.

 

4.       This Agreement shall be governed and interpreted in accordance with the
laws of the State of Iowa.

 

5.       The parties agree that, except for claims for injunctive relief as set
forth in paragraph 3 above, any and all claims, controversies or actions arising
out of the terms, provisions or subject matter of this Agreement or the
engagement of the Consultant shall and must be resolved exclusively by
arbitration in accordance with the following provisions:

(a)        The agreement of the Parties to arbitrate covers all disputes of
every kind arising out of or relating in any way to this Agreement, any related
agreement or any of the transactions contemplated by this Agreement. Disputes,
excluding, however, claims for injunctive relief (as set forth in paragraph 3
above), but specifically including, without limitation, actions for breach of
contract with respect to this Agreement or the related agreement, as well as any
claim based upon tort or any other causes of action relating to the transactions
contemplated by this Agreement, such as claims based upon an allegation of fraud
or misrepresentation and claims based upon a federal or state statute. In
addition, the arbitrators selected according to procedures set forth below shall
determine the arbitrability of any matter brought to them, and their decision
shall be final and binding on the Parties.

 

(b)        The forum for the arbitration shall be Des moines, iowa..

 

(c)        The governing law for the arbitration shall be the law of the State
of ILLINOIS, without reference to its conflicts of laws provisions.

 

(d)        There shall be a single arbitrator, who shall be selected as provided
in the rules described in subsection (f).

 

(e)        The arbitration shall be administered by the American Arbitration
Association.

 

B-1 

 

(f)        The rules of arbitration shall be the Commercial Arbitration Rules of
the American Arbitration Association, as modified by any other instructions that
the Parties may agree upon at the time.

 

(g)        The arbitrator shall be bound by and shall strictly enforce the terms
of this Agreement and may not limit, expand or otherwise modify its terms. The
arbitrator shall make a good faith effort to apply substantive applicable law,
but an arbitration decision shall not be subject to review because of errors of
law.

 

(h)        The arbitrator’s decision shall provide a reasoned basis for the
resolution of each dispute and for any award.

 

(i)        The Parties shall share equally the fees and expenses of the American
Arbitration Association and the arbitrator. The arbitration shall make an award
of reasonable attorney’s fees and other reasonable expenses of the arbitration
(except as provided in the previous sentence) to the prevailing party in the
arbitration.

 

(j)       All such arbitration claims must be filed no later than twelve (12)
months after the date of the employment action that is the subject of the claim,
controversy or action that is the subject of the claim.

 

(k)        The arbitrator shall have power and authority to award any remedy or
judgment that could be awarded by a court of law in Iowa. The award rendered by
arbitration shall be final, binding, and nonappealable, and judgment upon the
award may be entered in any court of competent jurisdiction in the United
States.

 

 

 

2 

 

EXHIBIT C

 

TPT Global Tech, Inc. Managers’ Bonus Program

 

Program Description:

 

The President and CEO, at his/her sole discretion, may select exempt, salaried
supervisors, to participate in the annual manager’s bonus pool. Participants
must be full-time employees, in good standing with the company, and employed
without restrictions at the time of bonus distributions.

 

The bonus pool is a budgeted reserve of cash, calculated at 30 percent (30%) of
the annual base salary of the program participants, and designated to be paid
during the first quarter following the close of the previous year’s December
year-to-date profit and loss financial statements. The spirit and design of the
program is an “All for one, one for all” management team bonus. If the
Management team beats the Company’s budgeted cash flow, calculated as EBITDA,
for the calendar budget year, the participants are paid in the next calendar
quarter, or typically the last payroll in March. The President of the Company
may decide from time to time, again at his/her sole discretion, to eliminate
certain financial variables deemed to be beyond the team’s control. This can be
both a bonus maker and a bonus breaker. Examples might include, but are not be
limited to, acquisition expenses and windfall revenues, special accounting
entries, outside legal expenses, corporate allocations, etc.

 

The program payments assume that the participant is employed in good standing
when the bonus is paid and shall be pro-rated for partial years.

 

The President & CEO of the Company may not participate in the program.

 

Example:

 

1. Position, Senior Technical Manager, base pay $65,000 per year. Invited to
participate in program for the 2016 calendar year. Budget Company wide cash
flow, $4,500,000. Bonus potential ($65,000*.3) $19,500. Adjusted cash flow
(EBITDA) at year-end, $4,200,000. No bonus paid.

 

2. Position, General Manager, base pay $75,000 per year. Invited to participate
in program for the 2016 calendar year, however participant does not join until
June of the bonus year. Budget Company wide cash flow, $4,500,000. Bonus
potential ($75,000*.3) $22,500. Adjusted cash flow (EBITDA) at year-end,
$5,000,000. $11,250 paid to manager in March of 2017.

 

Finally, any rights that Employee may have to any unpaid bonuses shall be
forfeited in the event of any termination of employment (with Cause) prior to
the end of the contract year upon which the bonus is paid. Notwithstanding the
foregoing, Employee shall be eligible to participate in the bonus program for
the last year in the contract Term of this Agreement on a prorated basis based
upon the actual days worked despite the fact that the award of such potential
bonus will not occur until after the expiration of the Term of this Agreement.

 



1 

 

EXHIBIT E-3

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”), entered into as of the ___ day of May,
2019 (the “Effective Date”), is by and between MICHAEL P. DENNY (the
“Employee”), an individual whose address is 441 N. Woodburne Drive, Chandler, AZ
85224-4181 and TPT GLOBAL TECH, INC., a Florida corporation (the “Company”).

 

WITNESSETH:

 

WHEREAS, the Company desires to employee the Employee, and the Employee desires
to accept such employment, upon the terms and conditions contained herein;

 

NOW, THEREFORE, in consideration of the premise and the mutual covenants set
forth herein, the parties hereto agree as follows:

 

1.       Duties of Employee.

 

a.       The Company hereby agrees to employ the Employee as the Company’s Chief
Technical Officer for the Term (as defined in Paragraph 2 hereof) of this
Agreement, and the Employee hereby agrees to serve the Company as an employee,
upon the terms and conditions set forth herein.

 

b.       In such capacity and subject to the chain of command established by the
President and/or Board of Managers from time to time, Employee will be
responsible for carrying out such duties and matters as the Company may
determine from time to time are appropriately assigned to the Chief Technical
Officer.

 

c.       During the Term of this Agreement, the Employee agrees to serve the
Company on a full-time basis and shall devote his full time, attention and
commercially reasonable efforts to the performance of his assigned duties with
the Company. Employee’s normal working hours shall be the hours that the Company
is open for business; however, Employee may be required by the nature of the
Company’s business to work other or additional hours for which there will not be
additional compensation. Employee’s services shall be performed in the Phoenix
metropolitan area. The parties acknowledge, however, that the Employee’s
geographic responsibility shall include all of the Company’s markets and that,
accordingly, the Employee will be required to travel extensively in connection
with the Employee’s performance of his duties hereunder.

 

d.        The Employee shall be subject to and observe all rules, policies and
regulations now or hereafter established by the Company for the conduct of its
business.

 

e.       The Employee shall not during the Term of this Agreement be engaged in
any other business activity, whether or not such activity is pursued for gain,
profit or other pecuniary advantage other than pursuits which are otherwise
compatible with the interests of the Company and approved by the Company in
advance of engaging in such pursuit.

1 

 

 

 

2.       Term. The term of this Agreement (the “Term”) shall commence as of the
Effective Date hereof and shall continue in effect for a period of two (2)
years, unless otherwise terminated earlier pursuant to Paragraph 4 hereof.

 

3.       Compensation. In consideration for the services rendered by the
Employee hereunder, the Company shall pay the Employee compensation as follows:

 

a.       During the Term of this Agreement, the Company shall pay the Employee
an annual minimum salary (the “Annual Salary”) at a rate equal to Two Hundred
Ten Thousand ($200,000) Dollars, payable every other week in accordance with the
normal payroll practices of the Company, with annual increases of up to 5% on
each anniversary date in the discretion of the Company.

 

b.       During the Term, the Employee shall be eligible to participate in the
Company’s bonus program, which is described in Exhibit C attached hereto,
subject to the terms and conditions thereof.

 

c.        During the Term of this Agreement, the Company shall provide the
Employee with such insurance, vacation, medical, retirement and other fringe
benefits as the Company may from time to time provide its full-time management
Employees.

 

d.       The Company shall also reimburse Employee for any travel and
out-of-pocket expenses incurred by Employee (at the direction of the Company)
for the purpose of performing Employee’s duties hereunder or otherwise at the
request of the Company. Reimbursement for all such expenses shall be made within
thirty (30) days following presentation to and approval by the Company of
receipts, vouchers and other evidence reasonably satisfactory in itemizing such
expenses in reasonable detail in accordance with the Company’s regular practice.

 

4.       Termination. 

  

a. During the Term of this Agreement the Employee’s employment and this
Agreement may be terminated by the Company with or without Cause (as hereinafter
defined) immediately upon delivery of written notice of termination to the
Employee; provided, however, in the event such termination is without Cause,
then in such event, and subject to the Employee’s compliance with Section 5 of
this Agreement, the Company shall continue to pay to the Employee, as severance
pay, the Employee’s Annual Salary until that date which is four (4) years
following the Effective Date of this Agreement.

  

b.       For purposes hereof, “Cause” shall mean a termination of the Employee’s
employment as a result of any of the following events:

 

2 

 

i.       the Employee’s conviction of or plea of guilty or nolo contendere to a
felony, a crime, directly or indirectly, injurious to the Company, a crime
involving moral turpitude or a crime providing for a term of imprisonment of one
year or more;

 

ii.      the Employee engages in any fraud, misrepresentation, theft,
embezzlement or misappropriation with respect to the Company, or its properties,
funds or businesses;

 

iii.      the Employee engages in any actions which are materially injurious to
the Company or which materially and adversely affect the Company's business or
relationships with its employees or customers;

 

iv.      the material breach by the Employee of any covenant or agreement
contained in this Agreement or any other agreement with the Company which
remains uncured for a period of thirty (30) days after notice of breach;

  

v.       the Employee’s material failure to perform his assigned duties to the
reasonable satisfaction of the Company, and such failure continues for a period
of thirty (30) days following written notice thereof to the Employee; or

 

vi.       the Employee’s death or permanent disability.

 

5.       Confidentiality, Non-Compete and Right to Inventions. The Employee
hereby expressly agrees to all of the confidentiality, non-compete and right to
inventions provisions set forth in Exhibit A attached hereto, all of which are
hereby incorporated herein by reference.

 

6.       Notices. Any notice required or permitted to be provided under this
Agreement shall be deemed properly furnished if in writing and if mailed by
registered or certified mail, postage prepaid with return receipt requested, to
the Employee at his residence and to the Company at its offices.

 

7.       Waiver of Breach. The waiver by either party of a breach of any
provision of this Agreement by the other party shall not operate or be construed
as a waiver of any subsequent breach.

 

8.       Binding Effect; Benefits; Assignment. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns, heirs and legal representatives. This
Agreement shall not be assignable by the Employee.

 

9.       General Terms and Conditions. The Employee hereby expressly agrees to
all of the general terms and conditions set forth in Exhibit B attached hereto,
all of which are hereby incorporated herein by reference.

 

10.       Entire Agreement. This instrument contains the entire agreement of the
parties relating to the subject matter hereof and the Employee’s relationship
with the Company, supersedes all prior agreements and understandings, and may
not be waived, changed, modified, extended or discharged orally but only by
agreement in writing, consented to in writing by the Company, and

3 

 

signed by the party against whom enforcement of any such waiver, change,
modification, extension or discharge is sought.

 

11.       Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument. Signature pages delivered
by PDF or facsimile shall be binding to the same extent as an original.

 

12.       Severability. If any provision of this agreement is unenforceable or
illegal, the remainder of the Agreement shall remain in full force and effect.

 

13.       Attorneys' Fees. In the event of any litigation between the parties
hereto arising out of the terms, conditions and obligations expressed in this
Agreement, the prevailing party in such litigation shall be entitled to recover
reasonable attorneys' fees incurred in connection therewith.

 

 

[Signatures appear on the following page.]

 

4 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

 

COMPANY: EMPLOYEE:

 

TPT GLOBAL TECH, INC.

 

______________________________

Mike Denny

By: __________________________

Name: __________________________

Its: __________________________

 

 

5 

 

EXHIBIT A

Confidentiality. The Employee shall, while employed by the Company and
thereafter, preserve in confidence all proprietary information heretofore or
hereafter acquired by him or disclosed to him relating to customers, products,
processes, machines, inventions, or improvements of the Company and its
affiliates (collectively, the “Companies”) or in which the Companies are
interested and all other information of any kind or nature pertaining to the
business of the Companies, and the Employee will not disclose any such
information to any other person without the express prior written authorization
of the Companies or make use of such information for the Employee’s personal
benefit or for the benefit of any person (other than the Companies) or assist
others in using such information. Confidential information shall not include: a)
information which the Companies permit the Consultant to disclose in the course
and scope of performing his duties under the Employment Agreement; b)
information which at the time of its disclosure is or which thereafter becomes
part of the public domain by publication or otherwise, other than as a result of
a disclosure by Employee; or c) any information which is required to be
disclosed by law or any administrative or legal proceedings.

Non-Competition. The Employee hereby acknowledges and recognizes the highly
competitive nature of the business of the Companies and accordingly agrees that,
for the consideration stated herein, during Employee’s employment with the
Company and continuing thereafter during the Limitation Period (as hereinafter
defined), Employee will not directly or indirectly (except as a passive investor
in less than one (1%) percent of the outstanding capital stock of a publicly
traded corporation or in his capacity as an employee of the Company):

i. conduct, engage in, have an interest in (whether as an owner, principal,
lender, stockholder, partner, member, employer, employee, consultant,
representative, distributor, officer, director or otherwise): 

a. any business or enterprise (whether or not for profit) which offers or
performs services (including, without limitation, the provision of wireless
internet or related services) in competition with those being offered or
provided by the Companies; or

b. any business or enterprise (whether or not for profit) which develops,
manufactures, offers or sells any products in competition with those developed,
manufactured, offered or sold by the Companies;

 --- anywhere in the States of Michigan, Iowa, Maine, Nebraska, Arizona, Texas,
or any other geographic area in which the Company is now or then conducting
business.

ii. Solicit, divert, take away, interfere with or accept any business from any
customers, suppliers, trade or patronage of the Companies, or take any actions
which are materially adverse to or materially injurious to the Companies, or
which materially and adversely affect the business of the Companies, or their
relationships with their employees, customers or suppliers; or 

iii. Attempt to employ, solicit for employment or directly employ any employee
of the Companies, or induce or otherwise advise any employee to leave the employ
of the Companies or to engage in any of the activities prohibited hereby 

“Limitation Period” shall mean: (A) in the case of termination by the Company
without Cause, the period ending four (4) years after the Effective Date of this
Agreement; (B) in all other cases, a period of one (1) year following the
expiration or termination of this Agreement.

Company Right to Inventions. The Employee shall promptly disclose, grant and
assign to the Companies for their sole use and benefit any and all inventions,
improvements, technical information and suggestions relating in any way to the
products or services of the Companies which the Employee may conceive, develop
or acquire during the term of the Employee’s employment (whether or not during
usual working hours), together with all patent applications, letters patent,
copyrights and reissues thereof that may at any time be granted for or upon any
such invention, improvement or technical information. In connection therewith,
the Employee shall promptly at all times during and after the term of the
Employee’s employment:

a. Execute and deliver such applications, assignments, descriptions and other
instruments as may be necessary or proper in the operation of the Companies to
vest title to such inventions, improvements, technical information, patent
applications and patents or reissues thereof in the Companies and to enable the
Company to obtain and maintain the entire right and title thereto throughout the
world.



A-1 

 

 

b. Render to the Companies at their expense all such assistance as it may
require in the prosecution of applications for said patents or reissues thereof,
in the prosecution or defense of interferences which may be declared involving
any said application or patents, and in any litigation in which the Companies
may be involved relating to any such patents, inventions, improvements or
technical information

 

2 

 

EXHIBIT B

 

1.                   The Company shall have the right to deduct from and/or set
off against any amounts payable to the Employee hereunder any employment or
withholding taxes which the Company deems are required by law to be withheld
from such amounts.

 

2.                The parties hereto hereby acknowledge and agree that the
restrictions contained in this Agreement are reasonable and necessary for the
purpose of preserving for the Company, its business and goodwill and other
proprietary rights. It is the desire and intent of the parties that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
may be sought. Accordingly, to the extent any provision hereof is deemed
unenforceable by limitation thereon, the parties agree that the same shall,
nevertheless, be enforceable to the fullest extent permissible under the laws
and public policies applied in such jurisdiction in which enforcement is sought.
Furthermore, if any particular portion of this Agreement be adjudicated as
invalid or unenforceable, such portion shall be deleted and such deletion shall
apply only with respect to the operation of such portion in the particular
jurisdiction in which such adjudication is made.

 

3.                In the event of a breach or threatened breach by the Employee
of the provisions of Exhibit A hereof, the Employee acknowledges that the remedy
at law would be inadequate and that the Company shall be entitled to seek an
injunction restraining him from such breach, in addition to monetary damages and
any other remedy provided by law.

 

4.                This Agreement shall be governed and interpreted in accordance
with the laws of the State of Iowa.

 

5.       The parties agree that, except for claims for injunctive relief as set
forth in paragraph 3 above, any and all claims, controversies or actions arising
out of the terms, provisions or subject matter of this Agreement or the
engagement of the Consultant shall and must be resolved exclusively by
arbitration in accordance with the following provisions:

(a)        The agreement of the Parties to arbitrate covers all disputes of
every kind arising out of or relating in any way to this Agreement, any related
agreement or any of the transactions contemplated by this Agreement. Disputes,
excluding, however, claims for injunctive relief (as set forth in paragraph 3
above), but specifically including, without limitation, actions for breach of
contract with respect to this Agreement or the related agreement, as well as any
claim based upon tort or any other causes of action relating to the transactions
contemplated by this Agreement, such as claims based upon an allegation of fraud
or misrepresentation and claims based upon a federal or state statute. In
addition, the arbitrators selected according to procedures set forth below shall
determine the arbitrability of any matter brought to them, and their decision
shall be final and binding on the Parties.

 

(b)        The forum for the arbitration shall be Des moines, iowa..

 

(c)        The governing law for the arbitration shall be the law of the State
of ILLINOIS, without reference to its conflicts of laws provisions.

 

(d)        There shall be a single arbitrator, who shall be selected as provided
in the rules described in subsection (f).

 

(e)        The arbitration shall be administered by the American Arbitration
Association.

 

(f)        The rules of arbitration shall be the Commercial Arbitration Rules of
the American Arbitration Association, as modified by any other instructions that
the Parties may agree upon at the time.

B-1 

 

 

(g)        The arbitrator shall be bound by and shall strictly enforce the terms
of this Agreement and may not limit, expand or otherwise modify its terms. The
arbitrator shall make a good faith effort to apply substantive applicable law,
but an arbitration decision shall not be subject to review because of errors of
law.

 

(h)        The arbitrator’s decision shall provide a reasoned basis for the
resolution of each dispute and for any award.

 

(i)        The Parties shall share equally the fees and expenses of the American
Arbitration Association and the arbitrator. The arbitration shall make an award
of reasonable attorney’s fees and other reasonable expenses of the arbitration
(except as provided in the previous sentence) to the prevailing party in the
arbitration.

 

(j)       All such arbitration claims must be filed no later than twelve (12)
months after the date of the employment action that is the subject of the claim,
controversy or action that is the subject of the claim.

 

(k)        The arbitrator shall have power and authority to award any remedy or
judgment that could be awarded by a court of law in Iowa. The award rendered by
arbitration shall be final, binding, and nonappealable, and judgment upon the
award may be entered in any court of competent jurisdiction in the United
States.

 

 

 

B-2 

 

EXHIBIT C

 

TPT Global Tech, Inc. Managers’ Bonus Program

 

Program Description:

 

The President and CEO, at his/her sole discretion, may select exempt, salaried
supervisors, to participate in the annual manager’s bonus pool. Participants
must be full-time employees, in good standing with the company, and employed
without restrictions at the time of bonus distributions.

 

The bonus pool is a budgeted reserve of cash, calculated at 30 percent (30%) of
the annual base salary of the program participants, and designated to be paid
during the first quarter following the close of the previous year’s December
year-to-date profit and loss financial statements. The spirit and design of the
program is an “All for one, one for all” management team bonus. If the
Management team beats the Company’s budgeted cash flow, calculated as EBITDA,
for the calendar budget year, the participants are paid in the next calendar
quarter, or typically the last payroll in March. The President of the Company
may decide from time to time, again at his/her sole discretion, to eliminate
certain financial variables deemed to be beyond the team’s control. This can be
both a bonus maker and a bonus breaker. Examples might include, but are not be
limited to, acquisition expenses and windfall revenues, special accounting
entries, outside legal expenses, corporate allocations, etc.

 

The program payments assume that the participant is employed in good standing
when the bonus is paid and shall be pro-rated for partial years.

 

The President & CEO of the Company may not participate in the program.

 

Example:

 

1. Position, Senior Technical Manager, base pay $65,000 per year. Invited to
participate in program for the 2012 calendar year. Budget Company wide cash
flow, $1,700,000. Bonus potential ($65,000*.3) $19,500. Adjusted cash flow
(EBITDA) at year-end, $1,300,000. No bonus paid.

 

2. Position, General Manager, base pay $75,000 per year. Invited to participate
in program for the 2012 calendar year, however participant does not join until
June of the bonus year. Budget Company wide cash flow, $1,500,000. Bonus
potential ($75,000*.3) $22,500. Adjusted cash flow (EBITDA) at year-end,
$1,550,000. $11,250 paid to manager in March of 2013.

 

Finally, any rights that Employee may have to any unpaid bonuses shall be
forfeited in the event of any termination of employment (with Cause) prior to
the end of the contract year upon which the bonus is paid. Notwithstanding the
foregoing, Employee shall be eligible to participate in the bonus program for
the last year in the contract Term of this Agreement on a prorated basis based
upon the actual days worked despite the fact that the award of such potential
bonus will not occur until after the expiration of the Term of this Agreement.

 

1 

 

 

EXHIBIT F

PROMISSORY NOTE

 

$1,000,000.00 Dated: May __, 2019

 

FOR VALUE RECEIVED, TPT GLOBAL TECH, INC. (the “Maker”), a Florida corporation,
hereby promises to pay to the order of SPEEDCONNECT LLC (the "Holder"), a
Michigan limited liability company whose address is 455 North Main Street,
Frankenmuth, Michigan 48734, the principal sum of One Million Dollars
($1,000,000.00), together with interest thereon from and after the date hereof
at the rate of Ten (10.0%) percent per annum (but not in excess of the maximum
rate permitted by applicable law), payable as follows:

 

1.       Two (2) equal consecutive installments of principal in the amount of
Five Hundred Thousand Dollars ($500,00.00) each, plus an amount equal to all
accrued and unpaid interest on the outstanding principal balance, with the first
such installment due and payable on [June __, 2019] and the second such
installment due and payable on [July __, 2019]; and

 

2.       Notwithstanding the foregoing or anything contained herein to the
contrary, the entire principal balance outstanding and all accrued interest
thereon shall be payable in full on [July __, 2019].

 

The Maker shall have the option to prepay the entire amount of this obligation
at any time without penalty. All payments shall be first applied against any
unpaid interest which shall then be due and owing and the balance shall be
applied against principal.

 

The Maker hereby waives presentment, demand, protest and notice of dishonor and
agrees that no obligation hereunder shall be discharged by any extension,
indulgence or release given to the Maker or any other person. No delay by the
Holder in exercising any power or right hereunder shall operate as a waiver of
any power or right; nor shall any single or partial exercise of any power or
right preclude any further exercise thereof, or the exercise of any other power
or right hereunder or otherwise; and no waiver whatsoever or modification of the
terms hereof shall be valid unless in a writing signed by the Holder and then
only to the extent set forth therein.

 

In the event Maker shall fail to pay any amount when due hereunder, then, in
addition to any other remedy herein, at law or in equity, the entire principal
balance hereunder, together with all accrued and unpaid interest thereon, plus
any other amounts due hereunder, shall, in addition to any other remedy, at the
option of the Holder, without notice, become immediately due and payable and the
interest rate payable on the indebtedness outstanding under this Note shall be
increased to fifteen (15%) percent per annum (provided, however, such default
rate shall not exceed the maximum rate permitted by law).

 

In the event the Holder shall incur any attorneys' fees, court costs or other
costs or expenses enforcing the obligations of the Maker under this Promissory
Note, the Maker shall pay all such reasonable fees, costs and expenses so
incurred upon demand by Holder.

 

1 

 

This Promissory Note is secured by that certain Security Agreement by and
between Maker and Holder and that certain Guaranty by Stephen J. Thomas, III in
favor of Holder, each dated as of even date herewith.

 

IN WITNESS WHEREOF, the Maker has executed this Promissory Note as of the day
and year first above written.

 

 

 

TPT GLOBAL TECH, INC.,

a Florida corporation

 

 

By:       ____________________________

Name:  Stephen J. Thomas, III

Its:       CEO

 

 

 

2 

 

 

EXHIBIT G

Security Agreement

(All Assets)

 

THIS SECURITY AGREEMENT, entered into as of the ___ day of May, 2019 is by and
between TPT GLOBAL TECH, INC. (the “Debtor”), a Florida corporation with offices
located at 501 West Broadway, Suite 800, San Diego, California 92101, and
SPEEDCONNECT LLC (the “Secured Party”), a Michigan limited liability company
with offices located at 455 North Main Street, Frankenmuth, Michigan 48734.

 

WITNESSETH:

 

WHEREAS, Secured Party and Debtor entered into that certain Asset Purchase
Agreement dated March __, 2019 as the same may be amended (the “Purchase
Agreement”), pursuant to which (a) Debtor executed and delivered to Secured
Party at the Closing (as defined in the Purchase Agreement) that certain
Promissory Note dated April ___, 2019 (the “Promissory Note”) in the original
principal amount of One Million Dollars ($1,000,000), and (b) Debtor agreed,
among other things, to cause the shareholders of the Purchaser to contribute an
additional One Million Dollars ($1,000,000) to the Purchaser to fund working
capital and to ensure that the Assume Liabilities (as defined in the Purchase
Agreement) will be satisfied by Purchaser when due on a timely basis pursuant to
Section 7.6 of the Purchase Agreement; and

 

WHEREAS, the Debtor and Secured Party desire to secure the full and timely
payment of all obligations of Debtor to Secured Party, including, without
limitation, under the Purchase Agreement and the Promissory Note by the granting
of security interest in all of the assets of the Debtor as described herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth herein, and to secure the full and timely performance of Debtor’s
obligations to the Secured Party, the parties hereto agree as follows:

1.Grant of Security Interest. Debtor hereby grants to the Secured Party, a
continuing security interest and lien (any pledge, assignment, security interest
or other lien arising hereunder is sometimes referred to herein as a “security
interest”) in the Collateral, as defined below, and secures payment when due,
whether by stated maturity, demand, acceleration or otherwise, of any and all
present and future indebtedness and obligations of Debtor to the Secured Party
(the “Indebtedness”), including, but not by way of limitation, the following:

(a)The full and timely payment and performance of all obligations of Debtor
pursuant to all loans and advances which the Secured Party has made, or may
hereafter makes, to Debtor and all amendments, modifications, renewals and/or
extensions of the same or any part thereof, including, without limitation,
pursuant to the Promissory Note;

(b)The full and timely payment and performance of all obligations of Debtor
under this Agreement and the Purchase Agreement, including without limitation,
the payment of the Assumed Liabilities and the obligations under Section 7.6 of
the Purchase Agreement;

(c)Any and all costs incurred by the Secured Party in establishing, determining,
continuing, or defending the validity or priority of its security interest, or
in pursuing its rights and remedies under this Agreement or under any other
agreement between the Secured Party and Debtor or in connection with any
proceeding involving the Secured Party as a result of any financial
accommodation to Debtor; and all other costs of collecting Indebtedness and/or
repossession of the Collateral, including without limit attorney fees. Debtor
agrees to pay the Secured Party all such costs incurred by the Secured Party,
immediately upon demand, and until paid all costs shall bear interest at the
highest per annum rate applicable to any of the Indebtedness, but not in excess
of the maximum rate permitted by law. Any reference in this Agreement to
attorney fees shall be deemed a reference to reasonable fees, costs, and
expenses of both in-house and outside counsel and paralegals, whether or not a
suit or action is instituted, and to court costs if a suit or action is
instituted, and whether

1 

 

attorney fees or court costs are incurred at the trial court level, on appeal,
in a bankruptcy, administrative or probate proceeding or otherwise;

(d)The full and timely payment of all other additional indebtedness, obligations
and liabilities of every kind and character of Debtor, now or hereafter
existing, in favor of the Secured Party, regardless of whether such debts,
obligations and liabilities be absolute or contingent, direct or indirect,
voluntary or involuntary, liquidated or unliquidated, joint or several, known or
unknown; any and all obligations or liabilities for which the Debtor would
otherwise be liable to the Secured Party were it not for the invalidity or
unenforceability of them by reason of any bankruptcy, insolvency or other law,
or for any other reason; any and all amendments, modifications, renewals and/or
extensions of any of the above, and regardless of whether such present or future
debts, obligations and liabilities may, prior to their acquisition by the
Secured Party, be or have been payable to, or be or have been in favor of some
other person or have been acquired by the Secured Party in a transaction with
one other than Debtor;

---together with any and all amendments, modifications, renewals and/or
extensions of such debts, obligations and liabilities or any part thereof.

2.Definitions. “Collateral” shall mean all assets, personal property and fixture
property of every kind and nature that Debtor now or later owns or has an
interest in, wherever located, including, without limitation:

(a)all Accounts Receivable (for purposes of this Agreement, “Accounts
Receivable” consists of all accounts; general intangibles; chattel paper
(including without limit electronic chattel paper and tangible chattel paper);
contract rights; deposit accounts; documents; instruments; rights to payment
evidenced by chattel paper, documents or instruments; health care insurance
receivables; commercial tort claims; letters of credit; letter of credit rights;
supporting obligations; and rights to payment for money or funds advanced or
sold),

(b)all Inventory,

(c)all Equipment and Fixtures,

(d)all Software (for purposes of this Agreement, “Software” consists of all (i)
computer programs and supporting information provided in connection with a
transaction relating to the program, and (ii) computer programs embedded in
goods and any supporting information provided in connection with a transaction
relating to the program whether or not the program is associated with the goods
in such a manner that it customarily is considered part of the goods, and
whether or not, by becoming the owner of the goods, a person acquires a right to
use the program in connection with the goods, and whether or not the program is
embedded in goods that consist solely of the medium in which the program is
embedded),

(e)all goods, instruments (including, without limitation, promissory notes),
documents, policies and certificates of insurance, deposits, money, securities,
investment property, inventions, designs, patents, patent applications,
trademarks, trade names, goodwill, copyrights, intellectual property or other
property (except real property which is not a fixture) which are now or later in
possession or control of the Secured Party, or as to which the Secured Party now
or later controls possession by documents or otherwise, and

(f)all additions, attachments, accessions, parts, replacements, substitutions,
renewals, interest, dividends, distributions, rights of any kind (including but
not limited to stock splits, stock rights, voting and preferential rights),
products, and proceeds of or pertaining to the above including, without limit,
cash or other property which were proceeds and are recovered by a bankruptcy
trustee or otherwise as a preferential transfer by Debtor.

2 

 

In the definition of Collateral, a reference to a type of collateral shall not
be limited by a separate reference to a more specific or narrower type of that
collateral.

3.Warranties, Covenants and Agreements. Debtor warrants, covenants and agrees as
follows:

(a)Debtor shall furnish to the Secured Party, in form and at intervals as the
Secured Party may request, any information the Secured Party may reasonably
request and allow the Secured Party to examine, inspect, and copy any of
Debtor’s books and records. Debtor shall, at the request of the Secured Party,
mark its records and the Collateral to clearly indicate the security interest of
the Secured Party under this Agreement.

(b)At the time any Collateral becomes, or is represented to be, subject to a
security interest in favor of the Secured Party, Debtor shall be deemed to have
warranted that (i) Debtor is the lawful owner of the Collateral and has the
right and authority to subject it to a security interest granted to the Secured
Party; (ii) none of the Collateral is subject to any security interest other
than that in favor of the Secured Party or as otherwise approved in writing by
the Secured Party; (iii) there are no financing statements on file, other than
in favor of the Secured Party or otherwise approved in writing by the Secured
Party; (iv) no person has possession or control (as defined in the Uniform
Commercial Code) of any Collateral of such nature that perfection of a security
interest may be accomplished by control; and (v) Debtor acquired its rights in
the Collateral in the ordinary course of its business.

(c)Debtor will keep the Collateral free at all times from all claims, liens,
security interests and encumbrances other than those in favor of the Secured
Party or otherwise approved in writing by the Secured Party. Debtor will not,
without the prior written consent of the Secured Party, sell, transfer or lease,
or permit to be sold, transferred or leased, any or all of the Collateral,
except for Inventory in the ordinary course of its business and will not return
any Inventory to its supplier. The Secured Party or its representatives may at
all reasonable times inspect the Collateral and may enter upon all premises
where the Collateral is kept or might be located.

(d)Debtor will do all acts and will execute or cause to be executed all writings
requested by the Secured Party to establish, maintain and continue a perfected
security interest of the Secured Party in the Collateral. Debtor agrees that the
Secured Party has no obligation to acquire or perfect any lien on or security
interest in any asset(s), whether realty or personalty, to secure payment of the
Indebtedness, and Debtor is not relying upon assets in which the Secured Party
may have a lien or security interest for payment of the Indebtedness.

(e)Debtor will pay within the time that they can be paid without interest or
penalty all taxes, assessments and similar charges which at any time are or may
become a lien, charge, or encumbrance upon any Collateral, except to the extent
contested in good faith and bonded in a manner satisfactory to the Secured
Party. If Debtor fails to pay any of these taxes, assessments, or other charges
in the time provided above, the Secured Party has the option (but not the
obligation) to do so and Debtor agrees to repay all amounts so expended by the
Secured Party immediately upon demand, together with interest at the highest
lawful default rate which could be charged by the Secured Party on any
Indebtedness.

(f)Debtor will keep the Collateral in good condition and will protect it from
loss, damage, or deterioration from any cause. Debtor has and will maintain at
all times (i) with respect to the Collateral, insurance under an “all risk”
policy against fire and other risks customarily insured against, and (ii) public
liability insurance and other insurance as may be required by law or reasonably
required by the Secured Party, all of which insurance shall be in amount, form
and content, and written by companies as may be satisfactory to the Secured
Party, containing a lender’s loss payable endorsement acceptable to the Secured
Party. Debtor will deliver to the Secured Party immediately upon demand evidence
satisfactory to the Secured Party that the required insurance has been procured.
If Debtor fails to maintain satisfactory insurance, the Secured Party has the
option (but not the obligation) to do so and Debtor agrees to repay all amounts
so expended by the Secured

3 

 

Party immediately upon demand, together with interest at the highest lawful
default rate which could be charged by the Secured Party on any Indebtedness.

(g)On each occasion on which Debtor evidences to the Secured Party the account
balances on and the nature and extent of the Accounts Receivable, Debtor shall
be deemed to have warranted that except as otherwise indicated (i) each of those
Accounts Receivable is valid and enforceable without performance by Debtor of
any act; (ii) each of those account balances are in fact owing, (iii) there are
no setoffs, recoupments, credits, contra accounts, counterclaims or defenses
against any of those Accounts Receivable, (iv) Debtor has not received with
respect to any Account Receivable, any notice of the death of the related
account debtor, nor of the dissolution, liquidation, termination of existence,
insolvency, business failure, appointment of a receiver for, assignment for the
benefit of creditors by, or filing of a petition in Bankruptcy by or against,
the account debtor, and (v) as to each Account Receivable, except as may be
expressly permitted by the Secured Party to the contrary in another document,
the account debtor is not an affiliate of Debtor, the United States of America
or any department, agency or instrumentality of it, or a citizen or resident of
any jurisdiction outside of the United States. Debtor will do all acts and will
execute all writings requested by the Secured Party to perform, enforce
performance of, and collect all Accounts Receivable. Debtor shall neither make
nor permit any modification, compromise or substitution for any Account
Receivable without the prior written consent of the Secured Party. Debtor shall,
at the Secured Party’s request, arrange for verification of Accounts Receivable
directly with account debtors or by other methods acceptable to the Secured
Party.

(h)Debtor at all times shall be in strict compliance with all applicable laws,
including without limit any laws, ordinances, directives, orders, statutes, or
regulations an object of which is to regulate or improve health, safety, or the
environment (“Environmental Laws”).

(i)If the Secured Party, acting in its sole discretion, redelivers Collateral to
Debtor or Debtor’s designee for the purpose of (i) the ultimate sale or exchange
thereof; or (ii) presentation, collection, renewal, or registration of transfer
thereof; or (iii) loading, unloading, storing, shipping, transshipping,
manufacturing, processing or otherwise dealing with it preliminary to sale or
exchange; such redelivery shall be in trust for the benefit of the Secured Party
and shall not constitute a release of the Secured Party’s security interest in
it or in the proceeds or products of it unless the Secured Party specifically
agrees in writing. If Debtor requests any such redelivery, Debtor will deliver
with such request a duly executed financing statement in form and substance
satisfactory to the Secured Party. Any proceeds of Collateral coming into
Debtor’s possession as a result of any such redelivery shall be held in trust
for the Secured Party and immediately delivered to the Secured Party for
application on the Indebtedness. The Secured Party may (in its sole discretion)
deliver any or all of the Collateral to Debtor, and such delivery by the Secured
Party shall discharge the Secured Party from all liability or responsibility for
such Collateral. The Secured Party, at its option, may require delivery of any
Collateral to the Secured Party at any time with such endorsements or
assignments of the Collateral as the Secured Party may request.

(j)At any time and without notice, the Secured Party may (i) cause any or all of
the Collateral to be transferred to its name or to the name of its nominees;
(ii) receive or collect by legal proceedings or otherwise all dividends,
interest, principal payments and other sums and all other distributions at any
time payable or receivable on account of the Collateral, and hold the same as
Collateral, or apply the same to the Indebtedness, the manner and distribution
of the application to be in the sole discretion of the Secured Party; (iii)
enter into any extension, subordination, reorganization, deposit, merger or
consolidation agreement or any other agreement relating to or affecting the
Collateral, and deposit or surrender control of the Collateral, and accept other
property in exchange for the Collateral and hold or apply the property or money
so received pursuant to this Agreement; and (iv) take such actions in its own
name or in Debtor’s name as the Secured Party, in its sole discretion, deems
necessary or appropriate to establish exclusive control (as defined in the
Uniform Commercial Code) over any Collateral of such nature that perfection of
the Secured Party’s security interest may be accomplished by control.

4 

 

(k)The Secured Party may assign any of the Indebtedness and deliver any or all
of the Collateral to its assignee, who then shall have with respect to
Collateral so delivered all the rights and powers of the Secured Party under
this Agreement, and after that the Secured Party shall be fully discharged from
all liability and responsibility with respect to Collateral so delivered.

(l)Debtor shall defend, indemnify and hold harmless the Secured Party, its
employees, agents, shareholders, affiliates, officers, and directors from and
against any and all claims, damages, fines, expenses, liabilities or causes of
action of whatever kind, including without limit consultant fees, legal
expenses, and attorney fees, suffered by any of them as a direct or indirect
result of any actual or asserted violation of any law, including, without limit,
Environmental Laws, or of any remediation relating to any property required by
any law, including without limit Environmental Laws.

4.Collection of Proceeds.

(a)Debtor agrees to collect and enforce payment of all Collateral until the
Secured Party shall direct Debtor to the contrary. Immediately upon notice to
Debtor by the Secured Party and at all times after that, Debtor agrees to fully
and promptly cooperate and assist the Secured Party in the collection and
enforcement of all Collateral and to hold in trust for the Secured Party all
payments received in connection with Collateral and from the sale, lease or
other disposition of any Collateral, all rights by way of suretyship or guaranty
and all rights in the nature of a lien or security interest which Debtor now or
later has regarding Collateral. Immediately upon and after such notice, Debtor
agrees to (i) endorse to the Secured Party and immediately deliver to the
Secured Party all payments received on Collateral or from the sale, lease or
other disposition of any Collateral or arising from any other rights or
interests of Debtor in the Collateral, in the form received by Debtor without
commingling with any other funds, and (ii) immediately deliver to the Secured
Party all property in Debtor’s possession or later coming into Debtor’s
possession through enforcement of Debtor’s rights or interests in the
Collateral. Debtor irrevocably authorizes the Secured Party or any employee or
agent of the Secured Party to endorse the name of Debtor upon any checks or
other items which are received in payment for any Collateral, and to do any and
all things necessary in order to reduce these items to money. The Secured Party
shall have no duty as to the collection or protection of Collateral or the
proceeds of it, nor as to the preservation of any related rights, beyond the use
of reasonable care in the custody and preservation of Collateral in the
possession of the Secured Party. Debtor agrees to take all steps necessary to
preserve rights against prior parties with respect to the Collateral. Nothing in
this Section 4(a) shall be deemed a consent by the Secured Party to any sale,
lease or other disposition of any Collateral.

5.Defaults, Enforcement and Application of Proceeds.

(a)Upon the occurrence of any of the following events (each an “Event of
Default”), Debtor shall be in default under this Agreement:

(i)Any failure to pay the Indebtedness or any other indebtedness when due, or
such portion of it as may be due, by acceleration or otherwise; or

(ii)Any failure or neglect to comply with, or breach of or default under, any
term of this Agreement, the Promissory Note, the Purchase Agreement, or any
other agreement or commitment between Debtor, and/or any guarantor of any of the
Indebtedness (“Guarantor”) and the Secured Party; or

(iii)Any warranty, representation, financial statement, or other information
made, given or furnished to the Secured Party by or on behalf of Debtor or any
Guarantor shall be, or shall prove to have been, false or materially misleading
when made, given, or furnished; or

5 

 

(iv)Any loss, theft, substantial damage or destruction to or of any Collateral,
or the issuance or filing of any attachment, levy, garnishment or the
commencement of any proceeding in connection with any Collateral or of any other
judicial process of, upon or in respect of Debtor, any Guarantor, or any
Collateral; or

(v)Sale or other disposition by Debtor or any Guarantor of any substantial
portion of its assets or property or voluntary suspension of the transaction of
business by Debtor or any Guarantor, or death, dissolution, termination of
existence, merger, consolidation, insolvency, business failure, or assignment
for the benefit of creditors of or by Debtor or any Guarantor; or commencement
of any proceedings under any state or federal bankruptcy or insolvency laws or
laws for the relief of debtors by or against Debtor or any Guarantor; or the
appointment of a receiver, trustee, court appointee, sequestrator or otherwise,
for all or any part of the property of Debtor or any Guarantor; or

(vi)The Secured Party deems the margin of Collateral insufficient or itself
insecure, in good faith believing that the prospect of payment of the
Indebtedness or performance of this Agreement is impaired or shall fear
deterioration, removal, or waste of Collateral; or

(vii)A default shall occur under any instrument, agreement or other document
evidencing, securing or otherwise relating to any of the Indebtedness.

(b)Upon the occurrence of any Event of Default, the Secured Party may at its
discretion and without prior notice to Debtor declare any or all of the
Indebtedness to be immediately due and payable, and shall have and may exercise
any one or more of the following rights and remedies:

(i)Exercise all the rights and remedies upon default, in foreclosure and
otherwise, available to the Secured Party under the provisions of the Uniform
Commercial Code and other applicable law;

(ii)Institute legal proceedings to foreclose upon the lien and security interest
granted by this Agreement, to recover judgment for all amounts then due and
owing as Indebtedness, and to collect the same out of any Collateral or the
proceeds of any sale of it;

(iii)Institute legal proceedings for the sale, under the judgment or decree of
any court of competent jurisdiction, of any or all Collateral; and/or

(iv)Personally or by agents, attorneys, or appointment of a receiver, enter upon
any premises where Collateral may then be located, and take possession of all or
any of it and/or render it unusable; and without being responsible for loss or
damage to such Collateral, hold, operate, sell, lease, or dispose of all or any
Collateral at one or more public or private sales, leasings or other
disposition, at places and times and on terms and conditions as the Secured
Party may deem fit, without any previous demand or advertisement; and except as
provided in this Agreement, all notice of sale, lease or other disposition, and
advertisement, and other notice or demand, any right or equity of redemption,
and any obligation of a prospective purchaser or lessee to inquire as to the
power and authority of the Secured Party to sell, lease, or otherwise dispose of
the Collateral or as to the application by the Secured Party of the proceeds of
sale or otherwise, which would otherwise be required by, or available to Debtor
under, applicable law are expressly waived by Debtor to the fullest extent
permitted.

At any sale pursuant to this Section 5(b), whether under the power of sale, by
virtue of judicial proceedings or otherwise, it shall not be necessary for the
Secured Party or a public officer under order of a court to have present
physical or constructive possession of Collateral to be sold. The recitals
contained in any conveyances and receipts made and given by the Secured Party or
the public officer to any purchaser at any sale made pursuant to this Agreement
shall, to the extent

6 

 

permitted by applicable law, conclusively establish the truth and accuracy of
the matters stated (including, without limit, as to the amounts of the principal
of and interest on the Indebtedness, the accrual and nonpayment of it and
advertisement and conduct of the sale); and all prerequisites to the sale shall
be presumed to have been satisfied and performed. Upon any sale of any
Collateral, the receipt of the officer making the sale under judicial
proceedings or of the Secured Party shall be sufficient discharge to the
purchaser for the purchase money, and the purchaser shall not be obligated to
see to the application of the money. Any sale of any Collateral under this
Agreement shall be a perpetual bar against Debtor with respect to that
Collateral. At any sale or other disposition of Collateral pursuant to this
Section 5(b), the Secured Party disclaims all warranties which would otherwise
be given under the Uniform Commercial Code, including without limit a disclaimer
of any warranty relating to title, possession, quiet enjoyment or the like, and
the Secured Party may communicate these disclaimers to a purchaser at such
disposition. This disclaimer of warranties will not render the sale commercially
unreasonable.

(c)Debtor shall at the request of the Secured Party, notify the account debtors
or obligors of the Secured Party’s security interest in the Collateral and
direct payment of it to the Secured Party. The Secured Party may, upon the
occurrence of any Event of Default so notify and direct any account debtor or
obligor. At the request of the Secured Party, whether or not an Event of Default
shall have occurred, Debtor shall immediately take such actions as the Secured
Party shall request to establish exclusive control (as defined in the Uniform
Commercial Code) by the Secured Party over any Collateral which is of such a
nature that perfection of a security interest may be accomplished by control.

(d)The proceeds of any sale or other disposition of Collateral authorized by
this Agreement shall be applied by the Secured Party first upon all expenses
authorized by the Uniform Commercial Code and all reasonable attorney fees and
legal expenses incurred by the Secured Party; the balance of the proceeds of the
sale or other disposition shall be applied in the payment of the Indebtedness,
first to interest, then to principal, then to remaining Indebtedness and the
surplus, if any, shall be paid over to Debtor or to such other person(s) as may
be entitled to it under applicable law. Debtor shall remain liable for any
deficiency, which it shall pay to the Secured Party immediately upon demand.
Debtor agrees that the Secured Party shall be under no obligation to accept any
noncash proceeds in connection with any sale or disposition of Collateral unless
failure to do so would be commercially unreasonable. If the Secured Party agrees
in its sole discretion to accept noncash proceeds (unless the failure to do so
would be commercially unreasonable), the Secured Party may ascribe any
commercially reasonable value to such proceeds. Without limiting the foregoing,
the Secured Party may apply any discount factor in determining the present value
of proceeds to be received in the future or may elect to apply proceeds to be
received in the future only as and when such proceeds are actually received in
cash by the Secured Party.

(e)Nothing in this Agreement is intended, nor shall it be construed, to preclude
the Secured Party from pursuing any other remedy provided by law for the
collection of the Indebtedness or for the recovery of any other sum to which the
Secured Party may be entitled for the breach of this Agreement by Debtor.
Nothing in this Agreement shall reduce or release in any way any rights or
security interests of the Secured Party contained in any existing agreement
between Debtor or any Guarantor and the Secured Party.

(f)No waiver of default or consent to any act by Debtor shall be effective
unless in writing and signed by an authorized officer of the Secured Party. No
waiver of any default or forbearance on the part of the Secured Party in
enforcing any of its rights under this Agreement shall operate as a waiver of
any other default or of the same default on a future occasion or of any rights.

(g)Debtor (A) irrevocably appoints the Secured Party (which appointment is
coupled with an interest) the true and lawful attorney of Debtor (with full
power of substitution) in the name, place and stead of, and at the expense of,
Debtor and (B) authorizes the Secured Party, in its own name, at Debtor’s
expense, to do any of the following, as the Secured Party, in its sole
discretion, deems appropriate:

7 

 

(i)to demand, receive, sue for, and give receipts or acquittances for any moneys
due or to become due on any Collateral (including without limit to draft against
Collateral) and to endorse any item representing any payment on or proceeds of
the Collateral;

(ii)to execute and file in the name of and on behalf of Debtor all financing
statements or other filings deemed necessary or desirable by the Secured Party
to evidence, perfect, or continue the security interests granted in this
Agreement; and

(iii)to do and perform any act on behalf of Debtor permitted or required under
this Agreement.

(h)Upon the occurrence of an Event of Default, Debtor also agrees, upon request
of the Secured Party, to assemble the Collateral and make it available to the
Secured Party at any place designated by the Secured Party which is reasonably
convenient to the Secured Party.

(i)The following shall be the basis for any finder of fact’s determination of
the value of any Collateral which is the subject matter of a disposition giving
rise to a calculation of any surplus or deficiency under Section 440.9615(6) of
the Uniform Commercial Code (as in effect on or after July 1, 2001): (i) the
Collateral which is the subject matter of the disposition shall be valued in an
“as is” condition as of the date of the disposition, without any assumption or
expectation that such Collateral will be repaired or improved in any manner;
(ii) the valuation shall be based upon an assumption that the transferee of such
Collateral desires a resale of the Collateral for cash promptly (but no later
than 30 days) following the disposition; (iii) all reasonable closing costs
customarily borne by the seller in commercial sales transactions relating to
property similar to such Collateral shall be deducted including, without
limitation, brokerage commissions, tax prorations, attorneys’ fees, whether
inside or outside counsel is used, and marketing costs; (iv) the value of the
Collateral which is the subject matter of the disposition shall be further
discounted to account for any estimated holding costs associated with
maintaining such Collateral pending sale (to the extent not accounted for in
(iii) above), and other maintenance, operational and ownership expenses; and (v)
any expert opinion testimony given or considered in connection with a
determination of the value of such Collateral must be given by persons having at
least 5 years experience in appraising property similar to the Collateral and
who have conducted and prepared a complete written appraisal of such Collateral
taking into consideration the factors set forth above. The “value” of any such
Collateral shall be a factor in determining the amount of proceeds which would
have been realized in a disposition to a transferee other than the Secured
Party, a person related to the Secured Party or a secondary obligor under
Section 440.9615(6).

6.Miscellaneous.

(a)Until the Secured Party is advised in writing by Debtor to the contrary, all
notices, requests and demands required under this Agreement or by law shall be
given to, or made upon, Debtor at the first address indicated in Section 6(o)
below.

(b)Debtor will give the Secured Party not less than 90 days prior written notice
of all contemplated changes in Debtor’s name, location, chief executive office,
principal place of business, and/or location of any Collateral, but the giving
of this notice shall not cure any Event of Default caused by this change.

(c)The Secured Party assumes no duty of performance or other responsibility
under any contracts contained within the Collateral.

(d)The Secured Party has the right to sell, assign, transfer, negotiate or grant
participations or any interest in, any or all of the Indebtedness and any
related obligations, including without limit this Agreement. In connection with
the above, but without limiting its ability to make other disclosures to the
full extent allowable, the Secured Party may disclose all documents and
information which the Secured Party now or later have relating to Debtor, the
Indebtedness or this Agreement, however

8 

 

obtained. Debtor further agrees that the Secured Party may provide information
relating to this Agreement or relating to Debtor to the Secured Party’s parent,
affiliates, subsidiaries, and service providers.

(e)In addition to the Secured Party’s other rights, any indebtedness owing from
the Secured Party to Debtor can be set off and applied by the Secured Party on
any Indebtedness at any time(s) either before or after maturity or demand
without notice to anyone. Any such action shall not constitute an acceptance of
collateral in discharge of the Indebtedness.

(f)Debtor waives any right to require the Secured Party to: (i) proceed against
any person or property; (ii) give notice of the terms, time and place of any
public or private sale of personal property security held from any person, or
otherwise comply with the provisions of Section 440.9504 of the Uniform
Commercial Code in effect prior to July 1, 2001 or its successor provisions
thereafter; or (iii) pursue any other remedy in the Secured Party’s power.
Debtor waives notice of acceptance of this Agreement and presentment, demand,
protest, notice of protest, dishonor, notice of dishonor, notice of default,
notice of intent to accelerate or demand payment of any Indebtedness, any and
all other notices to which the undersigned might otherwise be entitled, and
diligence in collecting any Indebtedness, and agree(s) that the Secured Party
may, once or any number of times, modify the terms of any Indebtedness,
compromise, extend, increase, accelerate, renew or forbear to enforce payment of
any or all Indebtedness, all without notice to Debtor and without affecting in
any manner the unconditional obligation of Debtor under this Agreement. Debtor
unconditionally and irrevocably waives each and every defense and setoff of any
nature which, under principles of guaranty or otherwise, would operate to impair
or diminish in any way the obligation of Debtor under this Agreement, and
acknowledges that such waiver is by this reference incorporated into each
security agreement, collateral assignment, pledge and/or other document from
Debtor now or later securing the Indebtedness, and acknowledges that as of the
date of this Agreement no such defense or setoff exists.

(g)In the event that applicable law shall obligate the Secured Party to give
prior notice to Debtor of any action to be taken under this Agreement, Debtor
agrees that a written notice given to Debtor at least ten days before the date
of the act shall be reasonable notice of the act and, specifically, reasonable
notification of the time and place of any public sale or of the time after which
any private sale, lease, or other disposition is to be made, unless a shorter
notice period is reasonable under the circumstances. A notice shall be deemed to
be given under this Agreement when delivered to Debtor or when placed in an
envelope addressed to Debtor and deposited, with postage prepaid, in a post
office or official depository under the exclusive care and custody of the United
States Postal Service or delivered to an overnight courier. The mailing shall be
by overnight courier, certified, or first class mail.

(h)Notwithstanding any prior revocation, termination, surrender, or discharge of
this Agreement in whole or in part, the effectiveness of this Agreement shall
automatically continue or be reinstated in the event that any payment received
or credit given by the Secured Party in respect of the Indebtedness is returned,
disgorged, or rescinded under any applicable law, including, without limitation,
Bankruptcy or insolvency laws, in which case this Agreement, shall be
enforceable against Debtor as if the returned, disgorged, or rescinded payment
or credit had not been received or given by the Secured Party, and whether or
not the Secured Party relied upon this payment or credit or changed its position
as a consequence of it. In the event of continuation or reinstatement of this
Agreement, Debtor agrees upon demand by the Secured Party to execute and deliver
to the Secured Party those documents which the Secured Party determine are
appropriate to further evidence (in the public records or otherwise) this
continuation or reinstatement, although the failure of Debtor to do so shall not
affect in any way the reinstatement or continuation.

(i)This Agreement and all the rights and remedies of the Secured Party under
this Agreement shall inure to the benefit of the Secured Party’s successors and
assigns and to any other holder who derives from the Secured Party title to or
an interest in the Indebtedness or any portion of it, and shall bind

9 

 

Debtor and the heirs, legal representatives, successors, and assigns of Debtor.
Nothing in this Section 6(i) is deemed a consent by the Secured Party to any
assignment by Debtor.

(j)If there is more than one Debtor, all undertakings, warranties and covenants
made by Debtor and all rights, powers and authorities given to or conferred upon
the Secured Party are made or given jointly and severally.

(k)Except as otherwise provided in this Agreement, all terms in this Agreement
have the meanings assigned to them in Article 9 (or, absent definition in
Article 9, in any other Article) of the Uniform Commercial Code, as those
meanings may be amended, revised or replaced from time to time. “Uniform
Commercial Code” means Section 440.9101, et seq., of the Michigan Code, as
amended, revised or replaced from time to time. Notwithstanding the foregoing,
the parties intend that the terms used herein which are defined in the Uniform
Commercial Code have, at all times, the broadest and most inclusive meanings
possible. Accordingly, if the Uniform Commercial Code shall in the future be
amended or held by a court to define any term used herein more broadly or
inclusively than the Uniform Commercial Code in effect on the date of this
Agreement, then such term, as used herein, shall be given such broadened
meaning. If the Uniform Commercial Code shall in the future be amended or held
by a court to define any term used herein more narrowly, or less inclusively,
than the Uniform Commercial Code in effect on the date of this Agreement, such
amendment or holding shall be disregarded in defining terms used in this
Agreement.

(l)No single or partial exercise, or delay in the exercise, of any right or
power under this Agreement, shall preclude other or further exercise of the
rights and powers under this Agreement. The unenforceability of any provision of
this Agreement shall not affect the enforceability of the remainder of this
Agreement. This Agreement constitutes the entire agreement of Debtor and the
Secured Party with respect to the subject matter of this Agreement. No amendment
or modification of this Agreement shall be effective unless the same shall be in
writing and signed by Debtor and an authorized officer of the Secured Party.
This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Michigan, without regard to conflict of laws
principles.

(m)To the extent that any of the Indebtedness is payable upon demand, nothing
contained in this Agreement shall modify the terms and conditions of that
Indebtedness nor shall anything contained in this Agreement prevent the Secured
Party from making demand, without notice and with or without reason, for
immediate payment of any or all of that Indebtedness at any time(s), whether or
not an Event of Default has occurred.

(n)Debtor represents and warrants that Debtor’s exact name is the name set forth
in this Agreement. Debtor further represents and warrants the following and
agrees that Debtor is a registered organization which is organized under the
laws of one of the states comprising the United States (e.g. corporation,
limited partnership, registered limited liability partnership or limited
liability company), and Debtor is located (as determined pursuant to the Uniform
Commercial Code) in the state under the laws of which it was organized, and that
the following information is true and accurate as of the date hereof:

10 

 

 

 

 

Debtor's Mailing Address:

 

501 West Broadway, Suite 800, San Diego, California 92101

 

Debtor: (Use Exact Legal Name)

 

TPT Global Tech, Inc.

Debtor’s Telecopier No.:

________________________

 

Debtor’s State of Organization: Florida

 

Debtor’s prior names:

Cornerstone Capital, Inc.

Chatham International, Inc.

Art, Music & Entertainment, Inc.

Global Assets & Services, Inc.

Jointland Development, Inc.

Gold Royalty Corporation

Rueben Cannon Entertainment, Inc.

Ally Pharma US, Inc.

 

 

Debtor’s Tax Identification No.:    81-3903357

Debtor’s current assumed names:

 

 

Debtor’s Organization Form: corporation

Debtor’s Organization Identification No.: M83184

 

Debtor’s registered office: 7901 4th Street, North Suite 300, St. Petersburg, FL
33702

 

 

Location of the Collateral and all records (also see below):

 

 

 

If Collateral is located at other than the address specified above, such
Collateral is located and shall be maintained at:

__________________________________________________

STREET ADDRESS

 

__________________________________________________

CITY, STATE, ZIP CODE, COUNTY

Collateral shall be maintained only at the locations identified in this Section
6(o).

(p)A carbon, photographic or other reproduction of this Agreement shall be
sufficient as a financing statement under the Uniform Commercial Code and may be
filed by the Secured Party in any filing office.

(q)This Agreement shall be terminated only by the filing of a termination
statement in accordance with the applicable provisions of the Uniform Commercial
Code, but the obligations contained in Section 3(l) of this Agreement shall
survive termination.

6.DEBTOR AND THE SECURED PARTY ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A
CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED. EACH PARTY, AFTER CONSULTING (OR
HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR CHOICE, KNOWINGLY
AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT WAIVES ANY RIGHT TO TRIAL BY JURY
IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE OR ENFORCEMENT OF, OR IN
ANY WAY RELATED TO, THIS AGREEMENT OR THE INDEBTEDNESS.

 

 

 

 

[Signature page follows]

11 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the first date
written above.

SECURED PARTY: DEBTOR:

 

SPEEDCONNECT LLC

 

 

By:_________________________ By:_______________________ John Ogren Stephen J.
Thomas, III

Its: CEO/President Its: CEO

 

 

12 

 

 

EXHIBIT H

GUARANTY

 

THIS GUARANTY, entered into this ____ day of May, 2019 is by STEPHEN J. THOMAS
(the “Guarantor”), an individual, in favor of SPEEDCONNECT LLC (“SpeedConnect”),
a Michigan limited liability company.

 

WHEREAS, the Guarantor is a shareholder and the Chief Executive Officer of TPT
Global Tech, Inc. (“Borrower”);

 

WHEREAS, concurrently herewith, in connection with that certain Asset Purchase
Agreement dated the date hereof by and between Borrower and SpeedConnect (the,
“Asset Purchase Agreement”), Borrower executed that certain Promissory Note in
the sum of One Million Dollars ($1,000,000.00) in favor of SpeedConnect in such
amount as the same may be amended from time to time (collectively, the
“Promissory Note”); and

 

WHEREAS, Guarantor desires to guarantee the obligations of Borrower under the
Promissory Note;

 

NOW THEREFORE, in consideration of the premises and for One Dollar ($1.00) and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Guarantor hereby covenants and agrees with SpeedConnect
as follows:

 

1.       Guarantor hereby absolutely and unconditionally guarantees to
SpeedConnect the full and prompt performance when due of all obligations of
Borrower under the Promissory Note of every kind, nature and description which
are at any time due to SpeedConnect by Borrower, whether direct or indirect,
absolute or contingent, whether now due or which may hereafter from time to time
become due, and whether heretofore or hereafter created or arising (the
“Obligations”). SpeedConnect may have immediate recourse against Guarantor for
the performance when due of the Obligations.

 

2.       This is a guarantee of performance and not of collection, and Guarantor
agrees that SpeedConnect shall not be obligated prior to seeking recourse
against or receiving performance from Guarantor, to do any of the following
(although SpeedConnect may do so, in whole or in part, at its sole option), the
performance of which are hereby unconditionally waived by Guarantor:

 

a. Take any steps against Borrower or to file any claim of any kind against
Borrower; or

 

b. In any other respect take any actions or exercise any diligence whatever in
attempting to obtain performance of the Obligations from Borrower by any means.

  

3.       Guarantor's liability for performance of the Obligations shall be
absolute and unconditional, and nothing except full and prompt performance of
all of the Obligations shall operate to discharge Guarantor's liability under
this Guaranty. Accordingly, Guarantor unconditionally and irrevocably waives
each and every defense which under principles of guaranty or suretyship law

13 

 

would otherwise operate to impair or diminish the liability of Guarantor for the
Obligations (other than performance in full, as described in the immediately
preceding sentence), including, without limitation, presentment, demand,
protest, notice of protest, notice of default and diligence in collection any
Obligations. Without limiting the generality of the foregoing waiver, Guarantor
agrees that none of the following acts, omissions, or occurrences shall diminish
or impair the liability of Guarantor in any respect (all of which acts,
omissions or occurrences may be done without notice to Guarantor):

 

a. Any extension, modification, indulgence, compromise, settlement, or variation
of any of the terms of the Obligations; 

 

b. The discharge or release of any obligations of the Borrower or of any other
person now or hereafter liable on the Obligations by reason of bankruptcy or
insolvency laws or otherwise;

 

c. The acceptance or release by SpeedConnect of any settlement, compromise or
extension;

 

d. The creation of any new obligations by Borrower;

 

e. The making of demand, or absence of demand, for performance of the
Obligations, or giving, or failing to give, any notice of dishonor or protest,
or any other notice. 

 

4.       Guarantor further unconditionally and irrevocably waives:

 

a. All rights Guarantor may have, at law or in equity, to seek or claim
subrogation, contribution, indemnification, or any other form of reimbursement
from the Borrower by virtue of any payment(s) made to SpeedConnect under this
Guaranty or otherwise until the Obligations shall have been fully and finally
performed;

 

b. Any acceptance of this Guaranty;

 

c. Any set-offs or counterclaims against SpeedConnect which would impair or
affect SpeedConnect's rights against Guarantor;

 

d. Any defenses related to the validity or enforceability of any documentation
executed by Borrower or by Guarantor in connection with the Obligations.

 

5. Guarantor represents and warrants that Guarantor’s financial statements
attached as Schedule 5.8 of the Disclosure Schedules of the Asset Purchase
Agreement are true and correct, and Guarantor shall promptly furnish updated
financial statements to SpeedConnect upon SpeedConnect’s request. 

 

6.       Guarantor acknowledges and agrees with SpeedConnect that if
SpeedConnect shall at any time be required to return or restore to Borrower or
to any trustee in bankruptcy, any

14 

 

payment(s) made upon the Obligations, this guaranty shall continue in full force
and effect or shall be fully reinstated as the case may be, and Guarantor's
obligation to SpeedConnect under this guaranty shall be increased by the amount
of any such payment(s) upon the Obligations as SpeedConnect shall be obliged to
return or restore, plus interest thereon at the prime rate from the date(s) the
payment(s) upon the Obligations was originally made. Guarantor agrees to
indemnify and hold SpeedConnect harmless from and against any and all costs,
fees and expenses including, without limitation, reasonable attorneys' fees and
allocated costs of in-house counsel, in connection with SpeedConnect's defending
any preference or fraudulent conveyance claim or action brought against
SpeedConnect in any bankruptcy proceeding concerning Borrower.

 

7.       This Guaranty shall inure to the benefit of SpeedConnect and its
successors and assigns.

 

8.       This Guaranty shall be binding upon Guarantor and Guarantor's heirs,
successors, and estate representatives.

 

9.       This Guaranty and all rights and obligations hereunder, including
matters of construction, validity, and performance, shall be governed by the
laws of the State of Michigan.

 

10.       The Guarantor delivers this Guaranty based solely on the Guarantor's
independent investigation of the financial condition of the Borrower and is not
relying on any information furnished by SpeedConnect. The Guarantor assumes full
responsibility for obtaining any further information concerning the Guarantor's
financial condition, the status of the Obligations or any other matter which the
Guarantor may deem necessary or appropriate from time to time. The Guarantor
waives any duty on the part of SpeedConnect, and agrees that it is not relying
upon nor expecting SpeedConnect to disclose to the Guarantor any fact now or
later known by SpeedConnect, whether relating to the operations or condition of
the Borrower, the existence, liabilities or financial condition of any
co-guarantor of the Obligations, the occurrence of any default with respect to
the Obligations, or otherwise, notwithstanding any effect these facts may have
upon the undersigned's risk under this Guaranty or the Guarantor's rights
against the Borrower. The Guarantor knowingly accepts the full range of risk
encompassed in this Guaranty, which risk includes without limit the possibility
that the Borrower may incur Obligations to SpeedConnect after the financial
condition of the Borrower, or its ability to pay its debts as they mature, has
deteriorated. The Guarantor represents and warrants that: (a) SpeedConnect has
made no representation to the undersigned as to the creditworthiness of the
Borrower; and (b) the Guarantor has established adequate means of obtaining from
the Borrower on a continuing basis financial and other information pertaining to
the Borrower's financial condition. The Guarantor agrees to keep adequately
informed of any facts, events or circumstances which might in any way affect the
risks of the undersigned under this Guaranty.

 

11.       This Guaranty agreement constitute Guarantor's entire agreement with
SpeedConnect, and there are no other agreements, either written or oral, which
modify or supplement Guarantor's said agreements with SpeedConnect. Guarantor
acknowledges and agrees with SpeedConnect that this Guaranty cannot be modified
or amended in any respect except by a writing signed by both Guarantor and
SpeedConnect.

 

15 

 

12.       THIS GUARANTY IS FREELY AND VOLUNTARILY GIVEN TO THE OWNER BY
GUARANTOR, WITHOUT DURESS OR COERCION, AND AFTER GUARANTOR HAS EITHER CONSULTED
WITH COMPETENT LEGAL COUNSEL OR HAS BEEN GIVEN AN OPPORTUNITY TO DO SO, AND
GUARANTOR HAS FULLY AND CAREFULLY READ AND UNDERSTANDS ALL OF THE TERMS AND
PROVISIONS OF THIS GUARANTY.

 



13.       ANY JUDICIAL PROCEEDING AGAINST GUARANTOR BROUGHT BY OWNER WITH
RESPECT TO ANY TERM OR CONDITION OF THIS GUARANTY OR THE PLEDGE AGREEMENT MAY BE
BROUGHT BY OWNER IN A COURT OF COMPETENT JURISDICTION IN THE STATE OF MICHIGAN
AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, GUARANTOR IRREVOCABLY AGREES
TO BE BOUND BY ANY FINAL JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS
GUARANTY, THE PLEDGE AGREEMENT OR ANY OTHER FUTURE AGREEMENT BETWEEN GUARANTOR
AND OWNER. GUARANTOR WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON THEM
AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY MAIL OR MESSENGER
DIRECTED TO GUARANTOR AT GUARANTOR'S ADDRESS SET FORTH IN THIS GUARANTY.
GUARANTOR FURTHER WAIVES THE REQUIREMENT OF ANY BOND OR SECURITY UPON SUCH BOND
WHICH MIGHT, BUT FOR THIS WAIVER, BE HEREAFTER REQUIRED OF OWNER IN CONNECTION
WITH ANY SUCH PROCEEDING. NOTHING CONTAINED IN THIS SECTION AFFECTS OWNER'S
RIGHT TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AFFECTS
OWNER'S RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST GUARANTOR IN THE COURTS
OF ANY OTHER JURISDICTION.

 

14.       GUARANTOR ACKNOWLEDGES THAT THE RIGHT TO TRIAL BY JURY IS A
CONSTITUTIONAL RIGHT, BUT THAT THIS RIGHT MAY BE WAIVED. GUARANTOR HEREBY
KNOWINGLY, VOLUNTARILY AND WITHOUT COERCION, WAIVES ALL RIGHTS TO A TRIAL BY
JURY OF ALL DISPUTES ARISING OUT OF OR IN RELATION TO THIS GUARANTY OR ANY OTHER
AGREEMENT HEREAFTER EXECUTED BY AND BETWEEN GUARANTOR AND OWNER. GUARANTOR
AGREES THAT OWNER MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION
WITH ANY COURT AS WRITTEN EVIDENCE OF GUARANTOR'S CONSENT TO THE WAIVER OF THE
RIGHT TO TRIAL BY JURY AND THE OTHER AGREEMENTS SET FORTH IN THIS AGREEMENT.

 

 

16 

 

 

IN WITNESS WHEREOF, the Guarantor has executed this Guaranty as of the date
first written above.

 

GUARANTOR:

 

 

 

___________________________________

Stephen J. Thomas

 

 

17 

